Exhibit 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

DATED AS OF
SEPTEMBER 7, 2017

 

AMONG

 

HALCÓN RESOURCES CORPORATION,
AS BORROWER,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A., NATIXIS, NEW YORK BRANCH

AND ROYAL BANK OF CANADA,

AS DOCUMENTATION AGENTS

 

AND

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC

AND BMO CAPITAL MARKETS,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

28

Section 1.04

Terms Generally; Rules of Construction

28

Section 1.05

Accounting Terms and Determinations; GAAP

29

 

ARTICLE II

THE CREDITS

 

Section 2.01

Commitments

29

Section 2.02

Loans and Borrowings

29

Section 2.03

Requests for Borrowings

31

Section 2.04

Interest Elections

31

Section 2.05

Funding of Borrowings

33

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts

33

Section 2.07

Borrowing Base

34

Section 2.08

Borrowing Base Adjustment Provisions

36

Section 2.09

Letters of Credit

36

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01

Repayment of Loans

41

Section 3.02

Interest

41

Section 3.03

Alternate Rate of Interest

41

Section 3.04

Prepayments

42

Section 3.05

Fees

44

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

44

Section 4.02

Presumption of Payment by the Borrower

45

Section 4.03

Certain Deductions by the Administrative Agent

46

Section 4.04

Disposition of Proceeds

46

Section 4.05

Payments and Deductions to a Defaulting Lender

46

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01

Increased Costs

48

Section 5.02

Break Funding Payments

49

Section 5.03

Taxes

50

Section 5.04

Mitigation Obligations; Replacement of Lenders

53

 

ARTICLE VI

CONDITIONS PRECEDENT

 

Section 6.01

Closing Date

54

Section 6.02

Each Credit Event

56

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

Section 7.01

Organization; Powers

57

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Authority; Enforceability

57

Section 7.03

Approvals; No Conflicts

57

Section 7.04

Financial Condition; No Material Adverse Effect

58

Section 7.05

Litigation

58

Section 7.06

Environmental Matters

59

Section 7.07

Compliance with the Laws and Agreements; No Defaults

59

Section 7.08

Investment Company Act

60

Section 7.09

Taxes

60

Section 7.10

ERISA

60

Section 7.11

Disclosure; No Material Misstatements

61

Section 7.12

Insurance

61

Section 7.13

Restriction on Liens

61

Section 7.14

Subsidiaries

61

Section 7.15

Location of Business and Offices

62

Section 7.16

Properties; Titles, Etc.

62

Section 7.17

Maintenance of Properties

63

Section 7.18

Gas Imbalances, Prepayments

63

Section 7.19

Marketing of Production

63

Section 7.20

Swap Agreements

63

Section 7.21

Use of Loans and Letters of Credit

64

Section 7.22

Solvency

64

Section 7.23

Money Laundering

64

Section 7.24

Foreign Corrupt Practices

64

Section 7.25

Anti-Corruption Laws; Sanctions; OFAC

65

Section 7.26

EEA Financial Institutions

65

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

Section 8.01

Financial Statements; Other Information

65

Section 8.02

Notices of Material Events

68

Section 8.03

Existence; Conduct of Business

69

Section 8.04

Payment of Obligations

69

Section 8.05

Performance of Obligations under Loan Documents

69

Section 8.06

Operation and Maintenance of Properties

69

Section 8.07

Insurance

70

Section 8.08

Books and Records; Inspection Rights

70

Section 8.09

Compliance with Laws

70

Section 8.10

Environmental Matters

70

Section 8.11

Further Assurances

71

Section 8.12

Reserve Reports

72

Section 8.13

Title Information

73

Section 8.14

Additional Collateral; Additional Guarantors

73

Section 8.15

ERISA Compliance

74

Section 8.16

Account Control Agreements; Location of Proceeds of Loans

75

Section 8.17

Unrestricted Subsidiaries

75

Section 8.18

Marketing Activities

75

Section 8.19

Keepwell

76

 

ARTICLE IX

NEGATIVE COVENANTS

 

Section 9.01

Financial Covenants

76

 

ii

--------------------------------------------------------------------------------


 

Section 9.02

Indebtedness

77

Section 9.03

Liens

78

Section 9.04

Restricted Payments; Repayment of 2022 Second Lien Notes; Restrictions on
Amendments of Permitted Unsecured Indebtedness and Permitted Junior indebtedness

78

Section 9.05

Investments, Loans and Advances

79

Section 9.06

Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Indebtedness of Unrestricted Subsidiaries

81

Section 9.07

Nature of Business; International Operations

81

Section 9.08

Reserved

82

Section 9.09

Proceeds of Loans

82

Section 9.10

ERISA Compliance

82

Section 9.11

Sale or Discount of Receivables

83

Section 9.12

Merger, Etc

83

Section 9.13

Sale of Properties

83

Section 9.14

Environmental Matters

84

Section 9.15

Transactions with Affiliates

84

Section 9.16

Subsidiaries

84

Section 9.17

Negative Pledge Agreements; Dividend Restrictions

84

Section 9.18

Gas Imbalances, Take-or-Pay or Other Prepayments

85

Section 9.19

Swap Agreements

85

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01

Events of Default

87

Section 10.02

Remedies

89

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

Section 11.01

Appointment; Powers

90

Section 11.02

Duties and Obligations of Administrative Agent

90

Section 11.03

Action by Administrative Agent

91

Section 11.04

Reliance by Administrative Agent

91

Section 11.05

Subagents

92

Section 11.06

Resignation of Administrative Agent

92

Section 11.07

Administrative Agent as a Lender

92

Section 11.08

No Reliance

92

Section 11.09

Administrative Agent May File Proofs of Claim

93

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

93

Section 11.11

The Arrangers

94

Section 11.12

Credit Bidding

94

 

ARTICLE XII

MISCELLANEOUS

Section 12.01

Notices

95

Section 12.02

Waivers; Amendments

96

Section 12.03

Expenses, Indemnity; Damage Waiver

98

Section 12.04

Successors and Assigns

100

Section 12.05

Survival; Revival; Reinstatement

103

Section 12.06

Counterparts; Integration; Effectiveness

103

 

iii

--------------------------------------------------------------------------------


 

Section 12.07

Severability

104

Section 12.08

Right of Setoff

104

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL

104

Section 12.10

Headings

105

Section 12.11

Confidentiality

105

Section 12.12

Interest Rate Limitation

106

Section 12.13

EXCULPATION PROVISIONS

107

Section 12.14

Collateral Matters; Swap Agreements

107

Section 12.15

No Third Party Beneficiaries

108

Section 12.16

USA Patriot Act Notice

108

Section 12.17

Flood Insurance Provisions

108

Section 12.18

No Fiduciary Duty

108

Section 12.19

Releases

109

Section 12.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

109

Section 12.21

Effect of Amendment and Restatement

109

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

List of Maximum Credit Amounts and Closing Date Commitments

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Security Instruments

Exhibit F

Form of Assignment and Assumption

Exhibit G-1

Form of U.S. Tax Compliance Certificate

 

(Foreign Lenders; not partnerships)

Exhibit G-2

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; not partnerships)

Exhibit G-3

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; partnerships)

Exhibit G-4

Form of U.S. Tax Compliance Certificate

 

(Foreign Lenders; partnerships)

Exhibit H

Form of Solvency Certificate

Exhibit I

Form of Perfection Certificate

Exhibit J

Form of Reserve Report Certificate

Exhibit K

Form of Guaranty and Collateral Agreement

 

 

Schedule 1.02(a)

Bakken Sale Oil and Gas Properties

Schedule 1.02(b)

Existing Letters of Credit

Schedule 1.02(c)

Existing Secured Swap Agreements

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries and Partnerships; Unrestricted Subsidiaries

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 9.02

Existing Indebtedness

Schedule 9.03

Existing Liens

Schedule 9.05

Investments

 

v

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Agreement”) dated as of September 7, 2017 is among Halcón Resources
Corporation, a corporation duly formed and existing under the laws of the State
of Delaware (the “Borrower”); each of the Lenders and other parties from time to
time party hereto; and JPMorgan Chase Bank, N.A. (in its individual capacity,
“JPMorgan”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.                                    Reference is made to that certain Senior
Secured Revolving Credit Agreement, dated as of September 9, 2016 (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrower, the lenders and other parties
from time to time party thereto and JPMorgan, as administrative agent.

 

B.                                    The Lenders have agreed to amend and
restate the Existing Credit Agreement subject to the terms and conditions of
this Agreement.

 

C.                                    In consideration of the foregoing and the
mutual covenants and agreements herein contained and of the loans, extensions of
credit and commitments hereinafter referred to, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                             Terms Defined Above.  As used in this
Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                             Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2022 Second Lien Notes” means the Borrower’s 12.0% Second Lien Senior Secured
Notes due 2022 pursuant to the 2022 Second Lien Notes Indenture.

 

“2022 Second Lien Notes Indenture” means, the Indenture, dated as of
December 21, 2015, among the Borrower, the Restricted Subsidiaries party thereto
and U.S. Bank National Association, as trustee, as amended, supplemented,
restated or otherwise modified as of the Closing Date, and thereafter as may be
further amended, supplemented, restated or otherwise modified in accordance with
the terms hereof.

 

“2025 Senior Notes” means the 6.75% Senior Notes due 2025 issued pursuant to the
2025 Senior Notes Indenture.

 

“2025 Senior Notes Indenture” means the Indenture, dated as of February 16,
2017, by and among the Borrower, the Restricted Subsidiaries party thereto and
U.S. Bank National Association, as trustee, as amended, supplemented, restated
or otherwise modified as of the Closing Date, and thereafter as may be further
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof.

 

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1

--------------------------------------------------------------------------------


 

“Accounting Change” has the meaning assigned to such term in Section 1.05.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts of all Lenders, as the same may be reduced or terminated
pursuant to Section 2.06. The Aggregate Maximum Credit Amounts on the Closing
Date is $1.0 billion.

 

“Agreement” means this Amended and Restated Senior Secured Revolving Credit
Agreement, including the Schedules and Exhibits hereto, as the same may be
amended, supplemented or modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for an Interest Period of one
month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.  In no event shall the Alternate Base Rate be negative.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the Borrowing Base Utilization Percentage grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Level

 

Borrowing Base
Utilization Percentage

 

Eurodollar Loans

 

ABR Loans

 

Commitment Fee
Rate

 

1

 

> 90%

 

3.25

%

2.25

%

0.50

%

2

 

> 75% < 90%

 

3.00

%

2.00

%

0.50

%

3

 

> 50% < 75%

 

2.75

%

1.75

%

0.50

%

4

 

> 25% < 50%

 

2.50

%

1.50

%

0.50

%

5

 

< 25%

 

2.25

%

1.25

%

0.50

%

 

2

--------------------------------------------------------------------------------


 

Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” and “Commitment Fee
Rate” mean the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage as of the Closing Date is set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means Netherland, Sewell & Associates, Inc. and
any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

 

“Arrangers” means JPMorgan, Wells Fargo Securities, LLC and BMO Capital Markets
in their capacity as joint lead arrangers and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bakken Sale” means the Disposition by the Borrower prior to May 1, 2018 of the
Oil and Gas Properties (or the Equity Interests of Subsidiaries owning such Oil
and Gas Properties and no other assets), in whole or in part, described on
Schedule 1.02(a).

 

3

--------------------------------------------------------------------------------


 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Restricted Subsidiary.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be redetermined or adjusted from
time to time pursuant to the Borrowing Base Adjustment Provisions.  The initial
Borrowing Base in effect on the Closing Date shall be $140.0 million.

 

“Borrowing Base Adjustment Provisions” means Section 2.08(a), Section 2.08(b),
Section 2.08(c), Section 2.08(d) and any other provision hereunder which adjusts
(as opposed to redetermines) the amount of the Borrowing Base.

 

“Borrowing Base Deficiency” occurs if, at any time, the total Revolving Credit
Exposures exceeds the total Commitments then in effect; provided, that, for
purposes of determining the existence and amount of any Borrowing Base
Deficiency, obligations under any Letter of Credit will not be deemed to be
outstanding to the extent such obligations are cash collateralized in the manner
set forth in Section 2.09(j).

 

“Borrowing Base Properties” means the Oil and Gas Properties that (a) are
included in the Initial Reserve Report and thereafter in the most recently
delivered Reserve Report delivered pursuant to Section 8.12 and (b) are given
Borrowing Base credit.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Base Value” means, with respect to any Oil and Gas Property or any
Swap Agreement, the value attributed to such asset in connection with the most
recent determination of the Borrowing Base as reasonably determined by the
Administrative Agent.

 

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit B, for a Borrowing in accordance with Section 2.03.

 

“Building” has the meaning assigned to such term in Section 12.17.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Equivalent” means cash held in US dollars and all Investments of the type
identified in Section 9.05(c) through Section 9.05(f).

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person (other than a Permitted
Holder) or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC (other than a group of Permitted Holders) thereunder as in
effect on the Closing Date) of Equity Interests representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were not (i) directors of the Borrower on the Closing Date, (ii) nominated
or appointed by the board of directors of the Borrower or (iii) approved by the
board of directors of the Borrower as director candidates prior to their
election.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the

 

5

--------------------------------------------------------------------------------


 

Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States of America or
foreign regulatory authorities, in each case pursuant to Basel III (but not
Basel II), shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, issued, adopted, promulgated or implemented.

 

“Closing Date” means the date on which the conditions specified in Section 6.01
are satisfied (or waived in accordance with Section 12.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.

 

“Commitment” means, as to any Lender, the lesser of such Lender’s Maximum Credit
Amount and such Lender’s Applicable Percentage of the then effective Borrowing
Base.

 

“Commitment Fee Rate” has the meaning assigned to such term in the definition of
“Applicable Margin”.

 

“Commodities Account” has the meaning assigned to such term in the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means the Compliance Certificate, signed by a Financial
Officer, substantially in the form of Exhibit D.

 

“Consolidated Net Income” means, with respect to the Borrower and its
Consolidated Restricted Subsidiaries for any period, the aggregate of the net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that there
shall be excluded therefrom:

 

(a)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary or that is accounted for by the equity method of
accounting, except to the extent of the amount of dividends or distributions
actually paid in cash during such period by such other Person to the Borrower or
to a Consolidated Restricted Subsidiary;

 

(b)                                 the net income of any Restricted Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to that Restricted Subsidiary or its stockholders;

 

(c)                                  any gains or losses attributable to any
write-ups or write-downs of assets, including ceiling test write-downs;

 

(d)                                 any unrealized non-cash gains or losses or
charges in respect of hedge or non-hedge derivatives resulting from the
application of ASC 815;

 

6

--------------------------------------------------------------------------------


 

(e)                                  any gain (or loss), together with any
related provision for Taxes on such gain (or loss), realized in connection with:
(a) any Disposition which is not made in the ordinary course of business or
(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries;

 

(f)                                   any extraordinary or non-recurring gain
(or loss), together with any related provision for Taxes on such extraordinary
or non-recurring gain (or loss);

 

(g)                                  any income attributable to cancellation or
early extinguishment of any Indebtedness of the Borrower or any Consolidated
Restricted Subsidiaries; and

 

(h)                                 any non-cash compensation charge arising
from any grant of stock, stock options or other equity-based awards.

 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

 

“Consolidated Total Net Debt” means as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Consolidated Restricted Subsidiaries, without duplication, outstanding on such
date, in an amount that would be reflected on a consolidated balance sheet
(excluding the notes thereto) prepared as of such date on a consolidated basis
in accordance with GAAP but only to the extent such Indebtedness comprises
Indebtedness for borrowed money, obligations in respect of Capital Leases and
debt obligations evidenced by bonds, notes, debentures, promissory notes or
similar instruments (including, for the avoidance of doubt, deferred purchase
price obligations that would be reflected as debt on a consolidated balance
sheet (excluding the notes thereto) prepared as of such date on a consolidated
basis in accordance with GAAP, to the extent such deferred purchase price
obligations are then due and payable), and any obligations in respect of drawn
letters of credit minus (a) on any date occurring on or before December 31,
2018, the aggregate amount of all Unrestricted Cash that would be listed on the
consolidated balance sheet of the Borrower and its Consolidated Restricted
Subsidiaries at such date or (b) on any date occurring after December 31, 2018,
up to $50.0 million of Unrestricted Cash that would be listed on the
consolidated balance sheet of the Borrower and its Consolidated Restricted
Subsidiaries at such date; provided that Consolidated Total Net Debt shall not
include Indebtedness in respect of obligations under Swap Agreements, other than
to the extent such obligations are due and payable and not paid on such date,
or, undrawn (or if drawn, to the extent cash collateralized in the manner set
forth in Section 2.09(j)) letters of credit, bank guarantees and performance or
similar bonds.

 

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as

 

7

--------------------------------------------------------------------------------


 

a limited partner of such other Person) will be deemed to “control” such other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a control agreement or similar agreement, as
applicable, in form and substance reasonably satisfactory to the Administrative
Agent, executed by the applicable Loan Party, the Administrative Agent and the
relevant financial institution party thereto, which (a) provides a first
priority perfected Lien in favor of the Administrative Agent for the benefit of
the Secured Parties (provided such Control Agreement may permit certain Excepted
Liens according to its terms) and (b) establishes the Administrative Agent’s
control, in each case, with respect to any Deposit Account, Securities Account
or Commodities Account of such Loan Party.

 

“Controlled Account” means (a) a Deposit Account, Securities Account or
Commodities Account that is subject to a Control Agreement or (b) in the sole
discretion of the Administrative Agent, a Deposit Account, Securities Account or
Commodities Account maintained with the Administrative Agent or on which the
Administrative Agent has a perfected first priority Lien (provided such Control
Agreement may permit certain Excepted Liens according to its terms).

 

“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date,
plus the unused Commitments, but excluding all non-cash assets under FASB ASC
Topic 815 and any deferred income tax.

 

“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and its Subsidiaries on such date,
but excluding (a) all non-cash obligations under FASB ASC Topic 815, (b) the
current portion of the then outstanding aggregate principal amount of the Loans
under this Agreement, (c) any deferred tax liabilities and (d) any current
maturities of long-term Indebtedness.

 

“Current Ratio” means, for any date of determination, the ratio of (a) Current
Assets as of the last day of the most recently ended fiscal quarter (which may
be such date of determination) to (b) Current Liabilities on such day.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless with respect to the Loans, the
subject of a good faith dispute, (b) notified the Borrower, the Administrative
Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, unless the reason such Lender is not
complying with such obligations is due to a good faith dispute with regard to
such obligations, (c) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, (d) become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian

 

8

--------------------------------------------------------------------------------


 

appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(i) the ownership or acquisition of any Equity Interest in such Lender or parent
company thereof by a Governmental Authority or agency thereof or (ii) due to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Lender or its parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation), or (e) has, or has a direct or indirect parent company
that has, become the subject of a Bankruptcy Event or Bail-In Action.

 

“Deficiency Date” has the meaning assigned to such term in Section 3.04(c)(ii).

 

“Deposit Account” has the meaning assigned to such term in the UCC.

 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, condemnation or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the Maturity
Date.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

 

“EBITDA” means, for any period, an amount determined for the Borrower and its
Consolidated Restricted Subsidiaries equal to the sum of Consolidated Net Income
for such period plus the following expenses or charges to the extent deducted
from Consolidated Net Income in such period: (a) interest, (b) income taxes,
(c) depreciation, (d) depletion, (e) amortization, (f) all other non-cash
charges and (g) the amount of non-recurring expenses and charges in an amount
not to exceed ten percent (10%) of EBITDA (prior to giving effect to such
addbacks) for such period in the aggregate during such time, minus all non-cash
income (including cancellation of indebtedness income) to the extent included in
Consolidated Net Income; provided, that for purposes of determining EBITDA for
the fiscal quarters of the Borrower ending December 31, 2017, March 31, 2018 and
June 30, 2018, EBITDA for the relevant period shall be deemed to equal EBITDA
for such fiscal quarter multiplied by 4, such two fiscal quarters multiplied by
2 and such three fiscal quarters multiplied by 4/3, respectively.

 

“ECP” means any Person who qualifies as an “eligible contract participant” under
Section 2(e) of the Commodity Exchange Act.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

9

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Restricted Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Restricted Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements. 
For the purpose of this definition, (i) the term “oil” shall have the meaning
specified in OPA, (ii) the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, (iii) the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in RCRA
and (iv) the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”);
provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Restricted Subsidiary is located
establish a meaning for “oil,” “hazardous substance,” “release,” “solid waste,”
“disposal” or “oil and gas waste” which is broader than that specified in either
OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

10

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not more than sixty (60) days  delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not more than sixty (60) days delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Restricted Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from UCC financing statement filings regarding operating leases entered into in
the ordinary course of business covering only the Property under any such
operating lease; (j) Liens listed on the exhibits to the Security Instruments
with respect to the Oil and Gas Properties of Borrower and each of its
Restricted Subsidiaries, so long as such Liens (1) do not reduce the Net
Revenues Interest (or “NRI” or terms of similar effect) attributable to any
well, unit or lease included in the Oil and Gas Properties of Borrower and its
Restricted Subsidiaries, materially below that shown on such exhibits to the
Security Instruments

 

11

--------------------------------------------------------------------------------


 

or (2) increase the Working Interest (or “WI” or terms of similar effect)
attributable to any well, unit or lease included in the Oil and Gas Properties
of Borrower and its Restricted Subsidiaries, materially above that shown on such
exhibits to the Security Instruments; and (k) Liens pursuant to merger
agreements, stock purchase agreements, asset sale agreements and similar
agreements (1) limiting the transfer of properties and assets pending the
consummation of the  subject transaction, or (2) in respect of earnest money
deposits, good faith deposits, purchase price adjustment and indemnity escrows
and similar deposit or escrow arrangements made or established thereunder;
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

 

“Excluded Accounts” means (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income Taxes and federal, state or local employment
Taxes required to be paid to the Internal Revenue Service or state or local
Governmental Authorities with respect to employees of the Borrower or any
Restricted Subsidiary, (ii) amounts required to be paid over to an employee
benefit plan on behalf of or for the benefit of employees of the Borrower or any
Restricted Subsidiary, (iii) amounts set aside for payroll and the payment of
accrued employee benefits, medical, dental and employee benefits claims to
employees of the Borrower or any Restricted Subsidiary, (iv) amounts
constituting purchase price deposits held in escrow pursuant to a purchase and
sale agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, (v) amounts held in escrow or in trust
pending litigation or other settlement claims, and (vi) amounts held in trust or
as fiduciaries for third parties in respect of such third party’s ratable share
of the revenues of Oil and Gas Properties and (b) other accounts so long as the
aggregate balance for all such bank accounts excluded pursuant to this clause
(b) on any day shall not exceed $5.0 million.

 

“Excluded Swap Obligation” means (as such definition may be modified from time
to time as agreed by the Borrower and the Administrative Agent), with respect to
any Guarantor, any Swap Obligation, if, and to the extent that, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income, branch profits or franchise taxes imposed
on (or measured by) its net income by any jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(b)), any United States federal withholding Tax that
is imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such federal withholding Tax pursuant to Section 5.03,
(c) Taxes attributable to such

 

12

--------------------------------------------------------------------------------


 

Lender’s failure to comply with Section 5.03(e) and (d) any United States
federal withholding Tax that is imposed under FATCA.

 

“Existing Agent” has the meaning assigned to such term in Section 12.21(b)(v).

 

“Existing Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of May 1, 2015, among the Administrative Agent, U.S. Bank National
Association, as trustee, and the Borrower, as amended, supplemented or otherwise
modified as of the date hereof and as hereafter amended, supplemented or
otherwise modified from time to time.

 

“Existing Letters of Credit” means the letters of credit described on
Schedule 1.02(b) that are outstanding under the Existing Credit Agreement
immediately prior to giving effect to the Closing Date and which, on the Closing
Date, shall be refunded, refinanced or replaced and deemed issued under this
Agreement.

 

“Existing Loans” means the Loans under, and as defined in, the Existing Credit
Agreement that are outstanding immediately prior to giving effect to the Closing
Date and, which, on the Closing Date, shall be deemed made under this Agreement.

 

“Existing Secured Swap Agreements” means the Swap Agreements described on
Schedule 1.02(c), which shall be secured with the Secured Obligations pursuant
to this Agreement and the other Loan Documents.

 

“Exiting Lenders” shall mean Barclays Bank plc; Capital One, National
Association; SunTrust Bank; BNP Paribas; ING Capital LLC; Banc of America Credit
Products, Inc.; UBS AG, Stamford Branch; and Comerica Bank.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States and any other such jurisdiction that facilitates the
implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

13

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Gas Balancing Obligations” means those obligations set forth on Schedule 7.18.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, the Administrative
Agent, the Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means, collectively:

 

(a)                                 as of the Closing Date, each of the
Restricted Subsidiaries set forth on Schedule 7.14 hereto; and

 

(b)                                 following the Closing Date, each other
Material Domestic Subsidiary or other Domestic Subsidiary that guarantees the
Secured Obligations pursuant to Section 8.14(b).

 

“Guaranty Agreement” means a Guaranty and Collateral Agreement substantially in
the form of Exhibit K and executed by the Guarantors.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person; (g) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Indebtedness or Property of
others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments for periods in excess of 120 days prior to the day of delivery, other
than gas balancing arrangements in the ordinary course of business;
(j) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (k) any Indebtedness
of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Indebtedness of any Person
shall include all obligations of such Person of the character described above to
the extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP; provided, however, the contingent obligations of Borrower or any
Subsidiary of Borrower pursuant to any purchase and sale agreement, stock
purchase agreement, merger agreement or similar agreement shall not constitute
“Indebtedness” within this definition so long as none of the same contains an
obligation to pay money over time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

 

“Information” has the meaning assigned to such term in Section 12.11.

 

“Initial Reserve Report” means the report with respect to certain Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries prepared under the
supervision of the chief engineer of the Borrower as of July 1, 2017.

 

“Interest Election Request” means a request by the Borrower substantially in the
form of Exhibit C to convert or continue a Borrowing in accordance with
Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

15

--------------------------------------------------------------------------------


 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect in its Borrowing Request or Interest Election Request, as applicable,
given with respect thereto; provided, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Interest Period may
have a term which would extend beyond the Maturity Date.  For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness of, or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory, goods, supplies or services sold by such Person
in the ordinary course of business); or (c) the entering into of any guarantee
of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.09(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“JPMorgan” has the meaning assigned to such term in the preamble hereto.

 

16

--------------------------------------------------------------------------------


 

“LC Availability Requirements” has the meaning assigned to such term in
Section 2.09(a).

 

“LC Commitment” means, at any time, an amount equal to the lesser of (a) $50.0
million and (b) 10% of the Borrowing Base in effect at such time.  For the
avoidance of doubt, the LC Commitment is part of, and not in addition to, the
aggregate Commitments.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement, including, for the avoidance of doubt, the Existing Letters
of Credit.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period (and with respect to clause (c) of the definition of “Alternate
Base Rate”, for an Interest Period of one month), the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion), in each case
(the “LIBO Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period; provided that, (a) if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) if the LIBO Screen Rate shall not be available at such time for a period
equal in length to such Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate at such time; provided further,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  Notwithstanding the
foregoing, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

17

--------------------------------------------------------------------------------


 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, if any, the Letter of Credit
Agreements, the Letters of Credit, the Existing Intercreditor Agreement, any
other intercreditor agreement entered into pursuant to the terms of this
Agreement and the Security Instruments.

 

“Loan Party” means, collectively, the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any date, (a) Non-Defaulting Lenders having or
holding more than fifty percent (50%) of all unused Commitments and the total
Revolving Credit Exposure (excluding Revolving Credit Exposure of Defaulting
Lenders) in the aggregate at such date or (b) if the Commitments have been
terminated, Non-Defaulting Lenders having or holding more than fifty percent
(50%) of the outstanding principal amount of all Loans and the total LC Exposure
(excluding Revolving Credit Exposure of Defaulting Lenders) in the aggregate at
such date.

 

“Material Adverse Effect” means, a material adverse effect on (a) the business,
financial condition, operations, performance, properties of the Borrower, the
Guarantors and their respective Restricted Subsidiaries, taken as a whole,
(b) the ability of the Loan Parties to perform their respective material
obligations under the Loan Documents, or (c) the ability of the Administrative
Agent, the Issuing Bank and the Lenders to enforce the Loan Documents.

 

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Restricted
Subsidiaries, owns Property having a fair market value of $1.0 million or more.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate outstanding
principal amount exceeding $10.0 million.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means the earlier of (i) the day that is the fifth (5th)
anniversary of the Closing Date, which is September 7, 2022 and (ii) the 180th
day prior to the stated maturity date of the 2022 Second Lien Notes if such
notes have not been refinanced, redeemed or repaid in full on or prior to such
180th day; provided that, in either case of clauses (i) or (ii), if such day is
not a Business Day, then the Maturity Date shall be the immediately preceding
Business Day.

 

18

--------------------------------------------------------------------------------


 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(a) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

 

“Money Laundering Laws” has the meaning assigned such term in Section 7.23.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any supplements, modifications or amendments
thereto and assumptions or assignments of the obligations thereunder by any Loan
Party.  “Mortgages” means all of such Mortgages collectively.

 

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“Net Cash Proceeds” means in connection with any  issuance or sale of Equity
Interests, debt securities or instruments, the incurrence or issuance of
Indebtedness, any Disposition of Property, any Unwind of Swap Agreements, or
Casualty Event, the aggregate cash proceeds received from such issuance, sale,
incurrence, Disposition, Unwind or Casualty Event, as applicable, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

 

“New Indebtedness” has the meaning assigned to such term in the definition of
Permitted Refinancing Indebtedness.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means any Indebtedness of any Unrestricted
Subsidiary, in each case in respect of which: (a) the holder or holders thereof
(i) shall have recourse only to, and shall have the right to require the
obligations of such Unrestricted Subsidiary to be performed, satisfied, and paid
only out of, the Property of such Unrestricted Subsidiary and/or one or more of
its Subsidiaries (but only to the extent that such Subsidiaries are Unrestricted
Subsidiaries) and/or any other Person (other than Borrower and/or any Restricted
Subsidiary) and (ii) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary
or to any of the Property of Borrower or any Restricted Subsidiary (other than
Equity Interests of such Unrestricted Subsidiary), whether for principal,
interest, fees, expenses or otherwise; and (b) the terms and conditions relating
to the non-recourse nature of such Indebtedness are in form and substance
reasonably acceptable to the Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

“Notes” means the promissory notes of the Borrower as requested by a Lender and
described in Section 2.02(d) and being substantially in the form of Exhibit A,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning assigned to such term in Section 7.23.

 

“Payment in Full” means (a) the Commitments have expired or been terminated,
(b) the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been
indefeasibly paid in full in cash (other than contingent indemnification
obligations), (c) all Letters of Credit shall have expired or terminated (or are
cash collateralized or otherwise secured to the satisfaction of the Issuing
Bank) and all LC Disbursements shall have been reimbursed and (d) all amounts
due under Secured Swap Agreements shall have been indefeasibly paid in full in
cash (or such Secured Swap Agreements are cash collateralized or otherwise
secured to the satisfaction of the Secured Swap Provider).

 

“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit I.

 

20

--------------------------------------------------------------------------------


 

“Permitted Holders” means Ares Management L.P., Franklin Templeton Investments
and each of their respective Affiliates (but excluding any operating portfolio
companies of the foregoing persons).

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or proceeds of which
are used to refinance, all of any other Indebtedness (the “Refinanced
Indebtedness”); provided that:

 

(a)                                 such New Indebtedness is in an aggregate
principal amount not in excess of the sum of (i) the aggregate principal amount
then outstanding of the Refinanced Indebtedness (or, if the Refinanced
Indebtedness is exchanged or acquired for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
such lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing,

 

(b)                                 such New Indebtedness has a stated maturity
no earlier than the stated maturity of the Refinanced Indebtedness and an
average life no shorter than the average life of the Refinanced Indebtedness and
does not, by its terms, restrict the prepayment or repayment of the Secured
Obligations,

 

(c)                                  such New Indebtedness contains covenants,
events of default and guarantees which (other than “market” interest rate, fees,
funding discounts and redemption or prepayment premiums as determined at the
time of issuance or incurrence of any such Indebtedness) are not more
restrictive on the Borrower and each of its Restricted Subsidiaries than the
terms of this Agreement (as in effect at the time of such issuance or
incurrence),

 

(d)                                 no Subsidiary of the Borrower (other than a
Guarantor or a Person who becomes a Guarantor in connection therewith) is an
obligor under such New Indebtedness, and

 

(e)                                  such New Indebtedness (and any guarantees
thereof) is subordinated in right of payment to the Secured Obligations (or, if
applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Indebtedness and otherwise on terms satisfactory to the
Administrative Agent.

 

“Permitted Unsecured Indebtedness” means unsecured senior, senior subordinated
or subordinated Indebtedness issued or incurred by the Borrower and any
guarantees thereof by the Guarantors (including any Persons becoming Guarantors
simultaneously with the incurrence of such Indebtedness):

 

(a)                                 that does not restrict, by its terms, the
prepayment or repayment of the Secured Obligations,

 

(b)                                 that has terms which do not provide for the
maturity of such Indebtedness to be or any scheduled repayment, mandatory
redemption or sinking fund obligation to occur prior to 180 days after the
Maturity Date (other than customary offers to purchase upon a change of control
and customary acceleration rights after an event of default),

 

(c)                                  where the covenants, events of default and
guarantees which (other than “market” interest rate, fees, funding discounts and
redemption or prepayment premiums as determined at the time of issuance or
incurrence of any such Indebtedness) are not more

 

21

--------------------------------------------------------------------------------


 

restrictive on the Borrower and each of its Restricted Subsidiaries than the
terms of this Agreement (as in effect at the time of such issuance or
incurrence),

 

(d)                                 where, if such Indebtedness is subordinated
Indebtedness in right of payment, the terms of such Indebtedness provide for
customary subordination of such Indebtedness to the Secured Obligations,

 

(e)                                  where no Subsidiary of the Borrower (other
than a Guarantor or a Person who becomes a Guarantor in connection therewith) is
an obligor under such Indebtedness;

 

provided that:

 

(i)                         at the time of, and after giving effect to, the
incurrence of such Indebtedness (i) no Default or Event of Default has occurred
and is continuing,

 

(ii)                      after giving pro forma effect to such issuance or
incurrence and any concurrent repayment of Indebtedness, the Total Net
Indebtedness Leverage Ratio shall not exceed 3.75 to 1.00 as of the last day of
the four fiscal quarter period for which financial statements have been
delivered pursuant to Section 8.01(a) and Section 8.01(b) (it being understood
that for purposes of calculating the Total Net Indebtedness Leverage Ratio,
Consolidated Total Net Debt shall give pro forma effect to the issuance or
incurrence of such Indebtedness and any other Indebtedness incurred through such
date of determination and any concurrent repayment of Indebtedness; provided the
amount of any such Permitted Unsecured Indebtedness included in the calculation
of Consolidated Total Net Debt shall be reduced by twenty-five percent (25%))
and

 

(iii)                   at the time of the issuance or incurrence of such
Indebtedness, the Borrowing Base is adjusted as contemplated by
Section 2.08(c) and the Borrower makes any prepayment required under
Section 3.04(c)(iii).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. 
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

“Projected Production” means, as of any date of determination, the internally
forecasted production of each of crude oil, natural gas liquids and natural gas,
calculated on a barrel of oil equivalent basis, of the Borrower and its
Restricted Subsidiaries, or in the case of a Proposed Acquisition, from the Oil
and Gas Properties subject of such Proposed Acquisition, for each month for the
period of the next 24

 

22

--------------------------------------------------------------------------------


 

months commencing on the first day of the calendar month immediately following
such date of determination.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Acquisition” has the meaning assigned to such term in
Section 9.19(a)(iii).

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves.”

 

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of their respective Subsidiaries while in possession of the
financial statements provided by the Borrower under the terms of this Agreement,
and has notified the Administrative Agent in writing that such Lender wishes to
receive only information consisting exclusively of information with respect to
the Borrower and its Affiliates that is either publicly available or not
material with respect to the Borrower and its Affiliates, any of their
respective securities for purposes of United States federal and state securities
laws.

 

“PV-9” means, on any date of determination, with respect to any Proved Reserves
expected to be produced from any Borrowing Base Properties, the net present
value, discounted at 9% per annum, of the future net revenues expected to accrue
to the Borrower’s and the other Restricted Subsidiaries’ collective interests in
such Proved Reserves during the remaining expected economic lives of such
reserves, calculated in accordance with the most recent bank price deck provided
to the Borrower by the Administrative Agent.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each of the
Borrower, any Restricted Subsidiary and any Guarantor that has total assets
exceeding $10.0 million at the time such Swap Obligation is incurred or such
other person as constitutes an ECP under the Commodity Exchange Act or any
regulations promulgated thereunder.

 

“Quotation Day” means, with respect to any Eurodollar Loan for any Interest
Period, two (2) Business Days prior to the commencement of such Impacted
Interest Period.

 

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance, purchase or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness; provided, however, the term “Redemption” shall
not include early termination of a Swap Agreement due to an ISDA “Termination
Event” to the extent the amount due at such termination exceeds $10.0 million. 
“Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

23

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Required Lenders” means, at any date, (a) Non-Defaulting Lenders having or
holding at least sixty-six and two thirds percent (66-2/3%) of all unused
Commitments and the total Revolving Credit Exposure (excluding Revolving Credit
Exposure of Defaulting Lenders) in the aggregate at such date or (b) if the
Commitments have been terminated, Non-Defaulting Lenders having or holding at
least sixty-six and two thirds percent (66-2/3%) of the outstanding principal
amount of all Loans and the total LC Exposure (excluding Revolving Credit
Exposure of Defaulting Lenders) in the aggregate at such date.

 

“Reserve Report” means the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each December 31st or June 30th (or such other date
in the event of an Interim Redetermination) the oil and gas reserves
attributable to the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the pricing assumptions consistent with SEC
reporting requirements at the time.

 

“Reserve Report Certificate” has the meaning assigned to such term in
Section 8.12(c).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Operating Officer, any Financial Officer, Chief Legal
Officer or Executive Vice President-Finance and Administration of such Person. 
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of (a) any such
Equity Interests or (b) any option, warrant or other right to acquire any such
Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and LC Exposure
at such time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

24

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest and fees
accruing after the maturity of the Loans and LC Disbursements or the termination
of the Secured Swap Agreements and interest accruing after the filing of any
petition for bankruptcy, or the commencement of any insolvency, reorganization
or like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding); provided
that solely with respect to any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Loan Party shall in any event be excluded from “Secured Obligations” owing by
such Loan Party): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document, (b) to any Secured Swap Provider, (c) to any
Bank Products Provider and (d) all renewals, extensions and/or rearrangements of
any of the foregoing.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, each Bank Products Provider, each Secured Swap Provider and
any other Person owed Secured Obligations. “Secured Party” means any of the
foregoing individually.

 

“Secured Swap Agreement” means a Swap Agreement between (a) any Loan Party and
(b) a Secured Swap Provider, which shall include, for the avoidance of doubt,
the Existing Secured Swap Agreements.

 

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to such Swap Agreement with
a Loan Party and (b) any Person who was a Lender or an Affiliate of a Lender at
the time when such Person entered into such Swap Agreement who is a counterparty
to any such Swap Agreement with a Loan Party; provided that any such Secured
Swap Provider that ceases to be a Lender or an Affiliate of a Lender shall
continue to be a “Secured Swap Provider” for purposes of the Loan Documents to
the extent that such Secured Swap Provider entered into a Secured Swap Agreement
with the Borrower or any of its Subsidiaries prior to the date hereof or at the
time such Secured Swap Provider was a Lender (or Affiliate of a Lender)
hereunder

 

25

--------------------------------------------------------------------------------


 

and such Secured Swap Agreement remains in effect and there are remaining
obligations under such Secured Swap Agreement (but excluding any transactions,
confirms, or trades entered into after such Person ceases to be a Lender or an
Affiliate of a Lender) (it being understood that if such Swap Agreement is
novated or otherwise transferred by such Person to a third party that is not a
Lender or an Affiliate of a Lender, such third party shall not constitute a
Secured Swap Provider).

 

“Securities Account” has the meaning assigned to such term in the UCC.

 

“Security Instruments” means (a) the Guaranty Agreement, (b) Mortgages, (c) any
Perfection Certificate, (d) any Control Agreement, (e) the other agreements,
instruments or certificates described or referred to in Exhibit E and (f) any
and all other agreements, instruments or certificates now or hereafter executed
and delivered by the Borrower or any other Person (other than Swap Agreements
with the Lenders or any Affiliate of a Lender or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Secured Obligations pursuant to this Agreement), in each case in connection
with, or as security for the payment or performance of the Secured Obligations,
the Loans, the Notes, if any, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

 

“Solvency Certificate” means a solvency certificate signed by a Financial
Officer in substantially the form of Exhibit H hereto.

 

“Specified Indebtedness” has the meaning assigned to such term in
Section 9.04(b).

 

“Specified Time” means 11:00 A.M., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) not to exceed
the number one, the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any basis, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by any Governmental Authority of the Board or
any other Governmental Authority having jurisdiction for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Restricted Subsidiaries is a
general partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.

 

“Supermajority Lenders” means, at any date, (a) Non-Defaulting Lenders having or
holding at least eighty-five percent (85%) of all unused Commitments and the
total Revolving Credit Exposure (excluding Revolving Credit Exposure of
Defaulting Lenders) in the aggregate at such date or (b) if the Commitments have
been terminated, Non-Defaulting Lenders having or holding at least eighty-

 

26

--------------------------------------------------------------------------------


 

five percent (85%) of the outstanding principal amount of all Loans and the
total LC Exposure (excluding Revolving Credit Exposure of Defaulting Lenders) in
the aggregate at such date.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, collar or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Net Indebtedness Leverage Ratio” means the financial covenant of the
Borrower set forth in Section 9.01(a).

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of its obligations under this Agreement, each
other Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Secured Obligations and the other obligations
under the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral thereunder, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any collateral.

 

27

--------------------------------------------------------------------------------


 

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower or any of
its Restricted Subsidiaries that would not appear as “restricted” (or would
appear as “restricted” in favor of the Administrative Agent or any Lender) on a
consolidated balance sheet of the Borrower or any of its Restricted
Subsidiaries.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.

 

“Unwind” means, with respect to any transaction under a Swap Agreement, the
early termination, unwind, or cancelation of any transaction under such Swap
Agreement. “Unwound” shall have a meaning correlative to the foregoing.

 

“U.S. Person” has the meaning given in Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

“Williston Redemption” means the Redemption of all of the 2022 Second Lien Notes
and the partial redemption of the 2025 Senior Notes concurrently with the
consummation of the Williston Sale.

 

“Williston Redemption Date” means the earlier of (a) the date that the Williston
Redemption becomes effective and (b) the date that is 60 days after the
Williston Sale Date.

 

“Williston Sale” has the meaning set forth in the Williston Sale Consent
Solicitation.

 

“Williston Sale Consent Solicitation” means that certain solicitation of
consents relating to proposed amendments to the 2025 Senior Notes Indenture
launched by the Borrower on July 12, 2017.

 

“Williston Sale Date” means the date on which a Williston Sale is consummated.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                             Terms Generally; Rules of
Construction.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such

 

28

--------------------------------------------------------------------------------


 

amendments, supplements or modifications set forth herein), (b) any reference
herein to any law shall be construed as referring to such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, (c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained herein),
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) with respect to the determination of any time
period, the word “from” means “from and including” and the word “to” means “to
and including” and (f) any reference herein to Articles, Sections, Annexes,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Annexes, Exhibits and Schedules to, this Agreement.  The use of the phrase
“subject to” as used in connection with Excepted Liens or otherwise and the
permitted existence of any Excepted Liens or any other Liens shall not be
interpreted to expressly or impliedly subordinate any Liens granted in favor of
the Administrative Agent and the other Secured Parties as there is no intention
to subordinate the Liens granted in favor of the Administrative Agent and the
other Secured Parties.  No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

 

Section 1.05                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP (subject to the
impact of “fresh start” accounting), applied on a basis consistent with the
Financial Statements, except for Accounting Changes (as defined below) with
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to
Section 8.01(a).  In the event that any “Accounting Change” shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in good faith in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Majority Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

ARTICLE II
THE CREDITS

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein, on and after the Closing Date, each Lender agrees
to make Loans to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the total Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective

 

29

--------------------------------------------------------------------------------


 

Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments are several and no Lender shall be responsible for any
other Lender’s failure to make Loans as required.

 

(b)                                 Types of Loans.  Subject to the terms of
this Agreement, each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1.0 million and not less than $1.0 million.  At the time that each
ABR Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1.0 million and not less than $1.0 million; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.09(e). 
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)                                 Notes.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.  The entries made in the accounts maintained
pursuant to this Section 2.02(d) shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.  Any Lender may
request that Loans made by it be evidenced by a Note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and substantially in the form of Exhibit A dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed. 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 12.04) be represented by
one or more Notes in such form payable to the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).  In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed.  The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender.  Failure to

 

30

--------------------------------------------------------------------------------


 

make any such notation or to attach a schedule shall not affect any Lender’s or
the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the Administrative Agent) (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing; provided that no such notice shall be required for
any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e).  Each such telephonic (or
electronic communication) Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower.  Each such telephonic, electronic communication, and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the amount of the then effective Borrowing
Base, the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed (i) the
total Commitments and (ii) the “Priority Lien Cap” (as defined in the Existing
Intercreditor Agreement).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                             Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The

 

31

--------------------------------------------------------------------------------


 

Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone, fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic (or electronic communication) Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic, electronic communication and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and Section 2.04(c)(iv) shall be specified for each
resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

32

--------------------------------------------------------------------------------


 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a Controlled Account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.09(e) shall be remitted by the
Administrative Agent to the Issuing Bank.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to 10:00 A.M. New York City time on the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to the requested Borrowing.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.06                             Termination and Reduction of Aggregate
Maximum Credit Amounts.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Credit Amounts are terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(A) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $5.0 million and not less than $10.0 million and
(B) the Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Revolving Credit Exposures would
exceed the total Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction or such shorter
time as the Administrative Agent may agree in writing, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Credit Amounts delivered

 

33

--------------------------------------------------------------------------------


 

by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit or debt facilities, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated.  Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

 

Section 2.07                             Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Closing Date to but excluding the first Redetermination Date,
the amount of the Borrowing Base shall be $140.0 million.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to the Borrowing Base Adjustment Provisions.

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be first redetermined semi-annually in accordance with this
Section 2.07(b) (each such redetermination, a “Scheduled Redetermination”). 
Subject to Section 2.07(d), such redetermined Borrowing Base shall become
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders on May 1st and November 1st of each year, commencing May 1,
2018.  In addition, the Borrower may, by notifying the Administrative Agent
thereof, and the Administrative Agent may, at the direction of the Required
Lenders, by notifying the Borrower thereof, in each case, one time during each
period between any two consecutive Scheduled Redeterminations, each elect to
cause the Borrowing Base to be redetermined (an “Interim Redetermination”) in
accordance with this Section 2.07.

 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows: upon receipt by the
Administrative Agent of (A) the Reserve Report for such redetermination and the
related Reserve Report Certificate (unless waived by the Administrative Agent in
the case of an Interim Redetermination) and (B) such other reports, data and
supplemental information, including, the information provided pursuant to
Section 8.12(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Indebtedness) as the Administrative Agent deems
appropriate and consistent with its normal oil and gas lending criteria as it
exists at the particular time.  In no event shall the Proposed Borrowing Base at
such time exceed the Aggregate Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall thereafter
notify the Borrower and the Lenders of the Proposed Borrowing Base (the
“Proposed Borrowing Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination
(I) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 8.12(a) and
Section 8.12(c), in a timely and complete manner, then on or before April 15th
or October 15th, as the case may be, of such year following the date of delivery
or (II) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to Sections
8.12(a) and Section 8.12(c), in a timely and complete manner, then promptly
after the Administrative Agent has received complete

 

34

--------------------------------------------------------------------------------


 

Engineering Reports from the Borrower and has had a reasonable opportunity to
determine the Proposed Borrowing Base in accordance with Section 2.07(c); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports (or such later date to which
the Borrower and the Administrative Agent may agree in their respective sole
discretion).

 

(iii)                               Any Proposed Borrowing Base that would
(A) increase the Borrowing Base then in effect must be approved by all Lenders
as provided in this Section 2.07(c)(iii) and (B) decrease or maintain the
Borrowing Base then in effect must be approved by the Required Lenders as
provided in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, all of the
Lenders or Required Lenders, as applicable, have not approved, as aforesaid,
then the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base then acceptable to the Required Lenders for purposes of this
Section 2.07(c) and, so long as such amount does not increase the Borrowing Base
then in effect, such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d) (provided that, if the Administrative
Agent shall have polled the Lenders and ascertained that the highest Borrowing
Base then acceptable to all of the Lenders increases the Borrowing Base then in
effect, such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.07(d)).

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved by all of the Lenders or
the Required Lenders, as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the redetermined Borrowing Base (the “New Borrowing Base Notice”), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (1) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and Section 8.12(c), in a timely and complete manner, then on
May 1st or November 1st of each year, as applicable, following such notice (or
as soon as possible thereafter, pursuant to the procedures set forth in
Section 2.07(c)(iii)), or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and Section 8.12(c), in a timely and complete
manner, then on the Business Day next succeeding delivery of such New Borrowing
Base Notice; and

 

(ii)                                  in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such New Borrowing Base Notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

 

35

--------------------------------------------------------------------------------


 

Section 2.08                             Borrowing Base Adjustment Provisions.

 

(a)                                 Reduction of Borrowing Base Upon Asset
Dispositions and Termination of Swap Positions.  If the Borrower or a Restricted
Subsidiary Disposes of (or any Casualty Event occurs in respect of) Oil and Gas
Properties (but excluding any Disposition to a Loan Party or from a non-Loan
Party to a non-Loan Party, in each case, subject to prior written notice to the
extent required by Section 8.01(k)) or any Equity Interests in any Person owning
Oil and Gas Properties (but excluding any Disposition to a Loan Party or from a
non-Loan Party to a non-Loan Party, in each case, subject to prior written
notice to the extent required by Section 8.01(k)), or Unwinds Swap Agreements
and (i) the Borrowing Base Value attributable to such Oil and Gas Property
Disposed of or subject to such Casualty Event (or the Oil and Gas Properties
owned by Borrower or a Restricted Subsidiary whose Equity Interests were sold)
plus (ii) the Borrowing Base Value attributable to such Unwound Swap Agreements,
since the later of (x) the last Redetermination Date and (y) the last adjustment
of the Borrowing Base pursuant to this Section 2.08(a) is in excess of ten
percent (10%) of the Borrowing Base as then in effect, individually or in the
aggregate, then the Required Lenders shall have the right to adjust the
Borrowing Base by an amount equal to the Borrowing Base Value attributable to
such Oil and Gas Properties (or such Oil and Gas Properties owned by any
Subsidiary whose Equity Interests were sold) or such Unwound Swap Agreement in
the current Borrowing Base and (if the Required Lenders in fact elect to make
such adjustment) the Administrative Agent shall promptly inform the Borrower of
the amount of the adjusted Borrowing Base. For the purposes of this
Section 2.08(a), a Disposition of Oil and Gas Properties shall be deemed to
include the designation of a Restricted Subsidiary owning Oil and Gas Properties
as an Unrestricted Subsidiary and the Disposition of Oil and Gas Properties, or
Equity Interests in any Person owning Oil and Gas Properties, to an Unrestricted
Subsidiary.

 

(b)                                 Reduction of Borrowing Base Related to
Title.  If the Administrative Agent or Required Lenders have adjusted the
Borrowing Base in accordance with Section 8.13(c), so that, after giving effect
to such reduction, the Borrower will satisfy the requirements of
Section 8.13(c), the Administrative Agent shall promptly notify the Borrower in
writing and, upon receipt of such notice, the new Borrowing Base will
simultaneously become effective.

 

(c)                                  Reduction of Borrowing Base Upon Incurrence
of Permitted Junior Indebtedness and/or Permitted Unsecured Indebtedness.  Upon
the issuance or incurrence of any Permitted Junior Indebtedness or any Permitted
Unsecured Indebtedness (in each case, other than Junior Indebtedness or
Permitted Unsecured Indebtedness constituting Permitted Refinancing Indebtedness
incurred to refinance such Indebtedness), the Borrowing Base then in effect
shall be automatically reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Permitted Unsecured
Indebtedness or  Permitted Junior Indebtedness, as applicable, without regard to
any original issue discount, and the Borrowing Base as so reduced shall become
the new Borrowing Base on the Business Day of such issuance or incurrence.

 

(d)                                 Reduction of Borrowing Base Upon Bakken
Sale.  Upon the occurrence of the Bakken Sale, the Borrowing Base then in effect
shall be automatically reduced by $40.0 million.

 

Section 2.09                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, (i) the Existing Letters of Credit shall be
refunded, refinanced, replaced and deemed issued hereunder and, on and after the
Closing Date, shall constitute Letters of Credit for all purposes hereunder and
under the Loan Documents and (ii) on and after the Closing Date, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from

 

36

--------------------------------------------------------------------------------


 

time to time during the period from the Closing Date until the day which is five
(5) Business Days prior to the end of the Availability Period; provided that, in
addition to the conditions set forth in Section 6.02, the Borrower may not
request the issuance, amendment, renewal or extension of Letters of Credit
hereunder if (x) the LC Exposure would exceed the LC Commitment or (y) the
Revolving Credit Exposure of any Lender would exceed the Commitment of such
Lender (collectively, the “LC Availability Requirements”).  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension unless otherwise consented to by the Issuing Bank) a
notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.09(c));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base and whether a Borrowing Base Deficiency exists at such time, the
current total Revolving Credit Exposures (without regard to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit).

 

Each notice shall constitute a representation that, after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, the LC
Availability Requirements will be satisfied on the date of such issuance,
amendment, renewal or extension.

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Maturity Date.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.09(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.09(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that if such LC Disbursement is equal to or greater than $1.0
million, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such LC Disbursement be financed with an ABR Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing.  If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.09(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.09(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.09(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.09(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or any other Loan Document, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or

 

38

--------------------------------------------------------------------------------


 

any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply substantially with the terms of such Letter
of Credit or any Letter of Credit Agreement, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.09(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.  Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its reasonable
discretion, either accept and make payment upon such documents without
responsibility for further investigation, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, until the Borrower shall have reimbursed the
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.09(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.09(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall also be deemed to refer to

 

39

--------------------------------------------------------------------------------


 

such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
the Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.  Subject to the appointment and acceptance of a successor Issuing Bank
which is reasonably acceptable to the Borrower, any Issuing Bank may resign as
an Issuing Bank at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with this Section 2.09(i).

 

(j)                                    Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing and the Borrower receives notice from
the Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.09(j), (ii) the LC Exposure exceeds the LC
Commitment at any time, (iii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c) or (iv) the Borrower is required
to cash collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 4.05, then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of (A) in the case of an
Event of Default, the LC Exposure (net of any cash collateral already held at
the applicable time by the Administrative Agent with respect to such LC
Exposure), (B) in the case of the LC Exposure exceeding the LC Commitment, the
amount of such excess, (C) in the case of a payment required by Section 3.04(c),
the amount of such excess as provided in Section 3.04(c), as of such date plus
any accrued and unpaid interest thereon and (D) in the case that the Borrower is
required to cash collateralize a Defaulting Lender’s LC Exposure, the amount
required by Section 4.05; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Restricted Subsidiary described in Section 10.01(h) or Section 10.01(i).  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to deposit amounts pursuant to this
Section 2.09(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Interest or profits, if any,
on such deposit shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower

 

40

--------------------------------------------------------------------------------


 

is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                             Repayment of Loans.  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.

 

Section 3.02                             Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Post-Default Rate.  If an Event of Default
has occurred and is continuing, then the Majority Lenders by written notice
(which may be given on their behalf by the Administrative Agent) may elect to
have all Loans and other amounts outstanding bear interest, after as well as
before judgment, at a rate per annum equal to two percent (2%) plus the
applicable interest rate (or, in the event there is no applicable rate, two
percent (2%) plus the Applicable Margin then in effect applicable to ABR Loans
as provided in Section 3.02(a)), but in no event to exceed the Highest Lawful
Rate.

 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

41

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as
applicable, determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into ABR Loans on the last
day of the applicable Interest Period), and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made either (x) as an
ABR Borrowing or (y) subject to the prior written consent of the Borrower, at an
alternate rate of interest determined by the Majority Lenders as their cost of
funds.

 

Section 3.04                             Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay, without premium or
penalty (except with respect to any amounts due under Section 5.02) any
Borrowing in whole or in part, subject to prior notice in accordance with
Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone and/or fax
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of prepayment, or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02 and any amounts due under Section 5.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Upon Optional Termination and
Reduction.  If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), there is a
Borrowing Base Deficiency, then the Borrower shall (A) prepay the Borrowings on
the date of such termination or reduction in an aggregate principal amount equal
to such Borrowing Base Deficiency, and (B) if any Borrowing Base Deficiency
remains after prepaying all such Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.09(j).

 

42

--------------------------------------------------------------------------------


 

(ii)                                  Upon Redeterminations and Title Related
Borrowing Base Adjustment. If there is a Borrowing Base Deficiency (A) on any
Redetermination Date as a result of any redetermination of the Borrowing Base in
accordance with Section 2.07 or (B) as a result of a Borrowing Base adjustment
pursuant to Section 2.08(b), then upon such Redetermination Date or the
occurrence of such Borrowing Base adjustment (such date, the “Deficiency Date”),
the Borrower shall, within five (5) Business Days of the Deficiency Date, inform
the Administrative Agent that it intends to do one or more of the following
(provided that, if the Borrower fails to elect any of the following actions
within such five (5) Business Day period, it shall be deemed to have elected
option (A) hereof):

 

(A)                               within forty-five (45) days following such
Deficiency Date (1) prepay the Borrowings in an aggregate principal amount equal
to such Borrowing Base Deficiency and (2) if any Borrowing Base Deficiency
remains after prepaying all of the Borrowings as a result of any LC Exposure,
cash collateralize as provided in Section 2.09(j),

 

(B)                               commencing on the 30th day after such
Deficiency Date and continuing on the same day of each month for the next three
months thereafter (or if any such day is not a Business Day, the immediately
preceding Business Day), prepay the Borrowings in an amount equal to one-fourth
(1/4th) of such Borrowing Base Deficiency so that the Borrowing Base Deficiency
is reduced to zero within 120 days of the Deficiency Date, or

 

(C)                               within forty-five (45) days following such
Deficiency Date, submit and pledge as Collateral additional Oil and Gas
Properties or other collateral reasonably acceptable to the Administrative
Agent, owned by the Borrower or any of the other Loan Parties in connection with
the determination of the Borrowing Base, which the Administrative Agent and the
Required Lenders deem reasonably satisfactory, in their sole discretion, to
eliminate such Borrowing Base Deficiency;

 

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date.  If, because of LC Exposure, a Borrowing Base Deficiency remains after
prepaying all of the Loans, the Borrower shall cash collateralize Letters of
Credit in an amount equal to such remaining Borrowing Base Deficiency as
provided in Section 2.09(j).

 

(iii)                               Upon Certain Adjustments. If there is a
Borrowing Base Deficiency, as a result of Borrowing Base adjustment pursuant to
the Borrowing Base Adjustment Provisions (other than Section 2.08(b)), then upon
the occurrence of such Borrowing Base adjustment the Borrower shall (A) prepay
the Borrowings in an aggregate principal amount equal to such Borrowing Base
Deficiency and (B) if any Borrowing Base Deficiency remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such remaining Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.09(j).

 

(iv)                              Application of Prepayments to Types of
Borrowings. Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied, first, ratably to any ABR Borrowings then outstanding, and, second,
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

(v)                                 Interest to be Paid with Prepayments. Each
prepayment of Borrowings pursuant to this Section 3.04(c) shall be applied
ratably to the Loans included in the prepaid Borrowings.

 

43

--------------------------------------------------------------------------------


 

Prepayments pursuant to this Section 3.04(c) shall be accompanied by accrued
interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                             Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
unused amount of the Commitment of such Lender during the period from and
including the date of this Agreement to but excluding the Termination Date. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of 0.15%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, provided that in no event shall such fee be less than $125 during
any quarter, and (iii) to the Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon in writing between the
Borrower and the Administrative Agent.

 

44

--------------------------------------------------------------------------------


 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim.  Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon, but
shall be considered received on the date paid for purposes of Section 10.01. 
All such payments shall be made to the Administrative Agent at its offices
specified in Section 12.01, except payments to be made directly to the Issuing
Bank as expressly provided herein and except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02                             Presumption of Payment by the
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank that the Borrower will
not make

 

45

--------------------------------------------------------------------------------


 

such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03                             Certain Deductions by the
Administrative Agent.  If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.05(b), Section 2.09(d), Section 2.09(e) or
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 4.04                             Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors to and
in favor of the Administrative Agent for the benefit of the Secured Parties of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless and until an Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary or advisable to cause such proceeds to be paid to the
Borrower and/or such Restricted Subsidiaries.

 

Section 4.05                             Payments and Deductions to a Defaulting
Lender.

 

(a)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(b), Section 2.09(d),
Section 2.09(e) or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid in cash.

 

(b)                                 If a Defaulting Lender as a result of the
exercise of a set-off shall have received a payment in respect of its Revolving
Credit Exposure which results in its Revolving Credit Exposure being less than
its Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the aggregate Revolving Credit Exposures. 
Further, if at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then

 

46

--------------------------------------------------------------------------------


 

outstanding.  After acceleration or maturity of the Loans, subject to the first
sentence of this Section 4.05(b), all principal will be paid ratably as provided
in Section 10.02(c).

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 3.05.

 

(ii)                                  The Commitment, the Maximum Credit Amount,
the outstanding principal balance of the Loans and participation interests in
Letters of Credit of such Defaulting Lender shall not be included in determining
whether all Lenders or the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification requiring
the consent of each affected Lender and which affects such Defaulting Lender,
shall require the consent of such Defaulting Lender; and provided further that
any redetermination or affirmation of the Borrowing Base shall occur without
participation of a Defaulting Lender, but the Commitments (i.e., the Applicable
Percentage of the Borrowing Base of a Defaulting Lender) may not be increased
without the consent of such Defaulting Lender.

 

(iii)                               If any LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(A)                               all or any part of such LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (1) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ Commitments, (2) the
sum of each Non-Defaulting Lender’s Revolving Credit Exposure plus its
reallocated share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment, and (3) the conditions set forth in
Section 6.02 are satisfied at such time;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, then the Borrower shall,
within one (1) Business Day following notice by the Administrative Agent, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.09(e) for so long as such LC Exposure is
outstanding;

 

(C)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this Section 4.05
then the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(D)                               if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to Section 4.05, then the fees payable to the
Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Applicable Percentages; or

 

(E)                                if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 4.05(c)(iii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all commitment fees that otherwise

 

47

--------------------------------------------------------------------------------


 

would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and letter of credit fees payable under Section 3.05(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is cash collateralized and/or reallocated.

 

(d)                                 So long as any Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 4.05, and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.09(d) (and Defaulting Lenders shall not participate therein).

 

(e)                                  If (i) a Bankruptcy Event or a Bail-In
Action with respect to a Lender Parent of any Lender shall occur following the
date hereof and for so long as such event shall continue or (ii) the Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Issuing Bank shall not be required to issue, extend, renew or
increase any Letter of Credit, unless the Issuing Bank shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Issuing Bank
to defease any risk to it in respect of such Lender hereunder.

 

(f)                                   In the event that the Administrative
Agent, the Borrower and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans or participations in Letters of Credit of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01                             Increased Costs.

 

(a)                                 Eurodollar Changes in Law.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except  any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)                                  shall subject any Lender or Issuing Bank
to any Taxes (other than (A) Indemnified Taxes or Other Taxes indemnified under
Section 5.03 and (B) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting into, continuing or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender or

 

48

--------------------------------------------------------------------------------


 

Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank for such additional costs incurred or reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender or the Issuing Bank determines that any Change in Law regarding capital
requirements or liquidity requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  Certificates.  A certificate of a Lender or
the Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or Section 5.01(b) shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(b),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

 

49

--------------------------------------------------------------------------------


 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

Section 5.03                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law. If a withholding agent
shall be required under applicable law (as determined in the good faith
discretion by the applicable withholding agent) to deduct any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions,
(ii) the applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for such Other Taxes.

 

(c)                                  Indemnification by the Borrower.  The
Borrower and Guarantors shall jointly and severally indemnify the Administrative
Agent and each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender as
to the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or a Guarantor to a
Governmental Authority pursuant to this Section 5.03, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Foreign Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding tax with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by a Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section

 

50

--------------------------------------------------------------------------------


 

5.03(e)(i)(A), (i)(B) and (i)(D) below) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(i)                                     Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of  IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership),
executed originals of IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such beneficial owner;

 

51

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Taxes attributable to such Lender (but only to the extent that the Borrower or
Guarantors have not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Borrower and Guarantors to do so) and
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 5.03(f).

 

(g)                                  Tax Refunds.  If the Administrative Agent
or a Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other

 

52

--------------------------------------------------------------------------------


 

charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This Section 5.03
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

(h)                                 For purposes of this Section 5.03, the term
Lender shall include the Issuing Bank.

 

Section 5.04                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) any Lender becomes a
Defaulting Lender or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that requires the consent of all the
Lenders (or the affected Lenders and such Lender is an affected Lender) pursuant
to Section 12.02 and with respect to which the Supermajority Lenders have
consented, then the Borrower may, at its sole expense, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (2) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(c)                                  Replacement for Borrowing Base Increase. 
If a Lender does not approve a proposed Borrowing Base increase which has been
approved by the Supermajority Lenders, then the Borrower may, at its sole
expense, within three (3) Business Days after the Borrower receives the New
Borrowing Base Notice with respect to such increase, at the discretion of such
existing Lender either:

 

(A)                               cause such existing Lender to assign and
delegate, without recourse, all its interests, rights and obligations under this
Agreement to one or more assignees proposed by the Borrower that shall assume
such obligations (which assignees may be another

 

53

--------------------------------------------------------------------------------


 

Lender, if a Lender accepts such assignment), provided that such existing Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the
assignee(s) (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), or

 

(B)                               cause such existing Lender to reduce its
Maximum Credit Amount based upon a new Applicable Percentage for such existing
Lender that is calculated by dividing such existing Lender’s then outstanding
Revolving Credit Exposure by the Borrowing Base determined after the increase of
the Borrowing Base and assigning the balance of its Maximum Credit Amount to an
assignee or assignees proposed by the Borrower that shall assume such amount of
the assigning Lender’s Maximum Credit Amount (which assignee may be another
Lender, if a Lender accepts such assignment).

 

Any such replacement of an existing Lender or partial assignment of an existing
Lender’s Maximum Credit Amount shall be in accordance with and subject to the
restrictions contained in Section 12.04(b).

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                             Closing Date.  The obligation of the
Lenders to make (or to be deemed to have made) Loans and of the Issuing Bank to
issue (or to be deemed to have issued) Letters of Credit on the Closing Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)                                 Credit Agreement. The Loan Documents shall
be in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent and in connection therewith the Administrative Agent shall
have received from each party hereto counterparts (in such number as may be
requested by the Administrative Agent) of this Agreement signed on behalf of
such party.

 

(b)                                 Loan Documents.

 

(i)                                     Execution of Security Instruments.  The
Administrative Agent shall have received from each party thereto counterparts
(in such number as may be requested by the Administrative Agent) of the Security
Instruments, including the Guaranty Agreement and Perfection Certificate,
described on Exhibit E that have been executed and delivered by a Responsible
Officer of each party thereto.  (A) The Administrative Agent shall be reasonably
satisfied that, upon recording the Mortgages, the reaffirmation agreements or
other documents reasonably satisfactory to the Administrative Agent, if any, in
each case, in the appropriate filing offices, it shall have a first priority
Lien on at least 85% of the PV-9 of the Borrowing Base Properties and (B) the
Borrower shall have executed and delivered Control Agreements in connection with
its Deposit Accounts or Securities Accounts (other than any Excluded Accounts),
as applicable.

 

(ii)                                  Filings, Registrations and Recordings. 
Each Security Instrument and any other document (including any UCC financing
statement) required by any Security Instrument or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral, prior and superior in right
to any other Person shall be in proper form for filing, registration or
recordation.

 

54

--------------------------------------------------------------------------------


 

(iii)                               Pledged Stock; Stock Powers; Pledged Notes.
The Administrative Agent shall have received (A) the certificates (if any)
representing the shares of Equity Interests required to be pledged pursuant to
the Guaranty Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (B) each promissory note (if any) required to be pledged to the
Administrative Agent pursuant to the Guaranty Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(c)                                  Fees.  All fees required to be paid to the
Administrative Agent and the Lenders on or before the Closing Date shall have
been paid. All reasonable and documented out-of-pocket fees and expenses
(including reasonable and documented fees and expenses of outside counsel)
required to be paid to the Administrative Agent and the Lenders on or before the
Closing Date shall have been paid.

 

(d)                                 Solvency Certificate.  The Administrative
Agent shall have received the Solvency Certificate from a Financial Officer.

 

(e)                                  Secretary’s Certificates.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of each Loan Party setting forth (i) resolutions of its board of directors or
other appropriate governing body with respect to the authorization of such Loan
Party to execute and deliver the Loan Documents to which it is a party and to
enter into the transactions contemplated in those documents, (ii) the officers
of such Loan Party (A) who are authorized to sign the Loan Documents to which
such Loan Party is a party and (B) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers and (iv) the articles or
certificate of incorporation and by-laws or other applicable organizational
documents of such Loan Party, certified by such Responsible Officer as being
true and complete.  The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from such Loan Party to the contrary.

 

(f)                                   Legal Opinions.  The Administrative Agent
shall have received an opinion of (i) Haynes and Boone, LLP, counsel for the
Loan Parties and (ii) local counsel in any jurisdictions where Security
Instruments will be recorded to perfect first priority Liens on any Borrowing
Base Properties, in each case in form and of substance reasonably acceptable to
the Administrative Agent.

 

(g)                                  Financial Statements.  (i) the
Administrative Agent shall have received a pro forma consolidated balance sheet
of the Borrower and its Restricted Subsidiaries as of the most recent fiscal
quarter ended prior to the Closing Date.

 

(h)                                 Approvals and Consents. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
in form and substance reasonably satisfactory to the Administrative Agent
certifying that, all necessary governmental and third party consents and
approvals necessary in connection with the transactions contemplated thereby
shall have been obtained (without the imposition of any materially adverse
conditions that are not reasonably acceptable to the Administrative Agent) and
shall remain in effect; and no material applicable law or regulation shall
prevent the Loan Parties’ performance of their obligations under any Loan
Document or the transactions contemplated thereby.

 

(i)                                     Insurance. The Administrative Agent
shall have received a certificate of insurance coverage of the Borrower
evidencing that the Borrower is carrying insurance in accordance with
Section 7.12.

 

55

--------------------------------------------------------------------------------


 

(j)                                    Lien Searches.  The Administrative Agent
shall have received appropriate UCC searches reflecting no prior Liens
encumbering the Properties of the Borrower and the Loan Parties other than those
being released on or prior to the Closing Date and those permitted by
Section 9.03.

 

(k)                                 Patriot Act.  Each Lender who has requested
in writing the same at least ten (10) Business Days prior to the Closing Date
shall have received, at least three (3) Business Days prior to the Closing Date,
“know your customer” and similar information.

 

(l)                                     Title Information.  The Administrative
Agent shall have received title information as the Administrative Agent may
reasonably require, reasonably satisfactory to the Administrative Agent, setting
forth the status of title to at least 85% of the PV-9 of the Borrowing Base
Properties.

 

(m)                             Initial Reserve Report.  The Administrative
Agent shall have received the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c)(i),
Section 8.12(c)(ii), Section 8.12(c)(iii), Section 8.12(c)(v) and
Section 8.12(c)(vi).

 

(n)                                 Environmental Condition of Properties.  The
Administrative Agent shall be reasonably satisfied with the environmental
condition of the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries.

 

(o)                                 No Other Debt.  The Administrative Agent
shall have received a certificate of the chief financial officer or the chief
executive officer of the Borrower in form and substance reasonably satisfactory
to the Administrative Agent certifying that the Borrower and the other Loan
Parties will have no Indebtedness outstanding for borrowed money other than the
Secured Obligations or other Indebtedness permitted by Section 9.02.

 

(p)                                 Williston Redemption. The Administrative
Agent shall have received a certificate of the chief financial officer or the
chief executive officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that the Borrower has called
the 2022 Second Lien Notes for Redemption in full and initiated the Williston
Sale Offer (as set forth in the Williston Sale Consent Solicitation).

 

(q)                                 Exiting Lenders; Paydown of Existing Loans.
The commitments of the Exiting Lenders under the Existing Credit Agreement shall
be permanently terminated and all Existing Loans shall have been paid down in
full.

 

(r)                                    General.  The Administrative Agent shall
have received such other documents as the Administrative Agent or special
counsel to the Administrative Agent may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 5:00 p.m., New York City time, on September 21, 2017 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

Section 6.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding on the Closing Date), and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

56

--------------------------------------------------------------------------------


 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(b)                                 All representations and warranties of the
Loan Parties in each applicable Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, with the same effect as though made on and as of such date, except
in the case of any representation and warranty which (A) expressly relates to a
given date, such representation and warranty shall be true and correct in all
material respects as of the respective date and (B) is qualified by a
materiality or Material Adverse Effect standard in which case such
representation and warranty shall be true and correct in all respects.

 

(c)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit (or an amendment, extension or renewal of a Letter of Credit) in
accordance with Section 2.09(b), as applicable.

 

Each request for such Borrowing or for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) and Section 6.02(b).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                             Organization; Powers.  Each of the
Borrower and the Restricted Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

 

Section 7.02                             Authority; Enforceability The
Transactions are within the Borrower’s and each Guarantor’s constituent powers
and have been duly authorized by all necessary corporate, limited liability
company or partnership, and, if required, stockholder action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower, whether interested or disinterested, in order to ensure the due
authorization of the Transactions).  Each Loan Document to which a Loan Party is
a party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03                             Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a

 

57

--------------------------------------------------------------------------------


 

Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any
Restricted Subsidiary or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Restricted Subsidiary or its
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Restricted Subsidiary and (d) will not result in the
creation or imposition of any Lien on any Property of the Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).

 

Section 7.04                             Financial Condition; No Material
Adverse Effect.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2016,
reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
June 30, 2017.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.

 

(b)                                 Since June 30, 2017, (i) there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect and (ii) the business of the Borrower and its
Restricted Subsidiaries has been conducted only in the ordinary course
consistent with past business practices.

 

(c)                                  Neither the Borrower nor any Restricted
Subsidiary has on the date hereof any material Indebtedness (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
(other than the Gas Balancing Obligations and the Swap Agreements listed on
Schedule 7.20) which are not referred to or reflected or provided for in the
Financial Statements.

 

(d)                                 The Borrower has heretofore furnished to the
Lenders its pro forma consolidated balance sheet as of the Closing Date after
giving pro forma effect to the transactions contemplated by this Agreement. 
Such pro forma balance sheet presents fairly, in all material respects, the pro
forma balance sheet of the Borrower and its Consolidated Subsidiaries as of such
date in accordance with GAAP.

 

Section 7.05                             Litigation.

 

(a)                                 Except as set forth on Schedule 7.05, there
are no actions, suits, investigations or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Restricted Subsidiary
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

Section 7.06                             Environmental Matters.  Except as could
not be reasonably expected to have a Material Adverse Effect (or with respect to
(b), (c), (d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect):

 

(a)                                 neither any Property of the Borrower or any
Restricted Subsidiary nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws.

 

(b)                                 no Property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
knowledge of the Borrower, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of the Borrower and
each Restricted Subsidiary, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
the Borrower and each Restricted Subsidiary are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Borrower, all such transport carriers
and treatment and disposal facilities have been and are operating in compliance
with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of the Borrower or any
Restricted Subsidiary except in compliance with Environmental Laws and so as not
to pose an imminent and substantial endangerment to public health or welfare or
the environment.

 

(f)                                   to the extent applicable, all Property of
the Borrower and each Restricted Subsidiary currently satisfies all design,
operation, and equipment requirements imposed by the OPA, and the Borrower does
not have any reason to believe that such Property, to the extent subject to the
OPA, will not be able to maintain compliance with the OPA requirements during
the term of this Agreement.

 

(g)                                  neither the Borrower nor any Restricted
Subsidiary has any known contingent liability or Remedial Work in connection
with any release or threatened release of any oil, hazardous substance, solid
waste or oil and gas waste into the environment.

 

Section 7.07                             Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 Each of the Borrower and each Restricted
Subsidiary is in compliance with all Governmental Requirements applicable to it
or its Property and all agreements and other instruments

 

59

--------------------------------------------------------------------------------


 

binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any Restricted
Subsidiary is in default nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a default under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Restricted Subsidiary or any of their Properties is
bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                             Investment Company Act.  Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate. 
No Tax Lien has been filed and, to the knowledge of the Borrower, no claim is
being asserted with respect to any such Tax or other such governmental charge.

 

Section 7.10                             ERISA.

 

(a)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, the Borrower, the Subsidiaries and each
ERISA Affiliate have complied in all respects with ERISA and, where applicable,
the Code regarding each Plan.

 

(b)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, each Plan is, and has been, established
and maintained in substantial compliance with its terms, ERISA and, where
applicable, the Code.

 

(c)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect, no act, omission or transaction has
occurred which could result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

 

(d)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, full payment when due has been made of
all amounts which the Borrower, the Subsidiaries or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof.

 

(e)                                  Neither the Borrower, nor any of the
Subsidiaries sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without

 

60

--------------------------------------------------------------------------------


 

limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, or a Subsidiary in
its sole discretion at any time without any material liability other than the
payment of accrued benefits under such plan.

 

(f)                                   Neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

 

Section 7.11                             Disclosure; No Material Misstatements. 
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that actual results may vary
from the projected financial information).  There is no fact peculiar to the
Borrower or any Restricted Subsidiary which could reasonably be expected to have
a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or
the Loan Documents or the other documents, certificates and statements furnished
to the Administrative Agent or the Lenders by or on behalf of the Borrower or
any Restricted Subsidiary on the date hereof in connection with the transactions
contemplated hereby.  No statements or conclusions exist in any Reserve Report
which are based upon or include misleading information or which fail to take
into account material information regarding the matters reported therein to the
extent such misstatement, misleading information or failure could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.12                             Insurance.  The Borrower has, and has
caused all its Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

 

Section 7.13                             Restriction on Liens.  Neither the
Borrower nor any of the Restricted Subsidiaries is a party to any material
agreement or arrangement (other than Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Secured
Obligations and the Loan Documents.

 

Section 7.14                             Subsidiaries.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Subsidiaries and the Borrower has no Foreign
Subsidiaries.  Schedule 7.14, as may be supplemented from time to time,
identifies each Subsidiary as either Restricted or Unrestricted, and each
Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary.

 

61

--------------------------------------------------------------------------------


 

Section 7.15                             Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is Halcón
Resources Corporation; and the organizational identification number of the
Borrower in its jurisdiction of organization is 3761452 (or, in each case, as
set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)).  Each Restricted Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

 

Section 7.16                             Properties; Titles, Etc.

 

(a)                                 Each of the Borrower and the Restricted
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its other personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03.  After giving full effect to the Excepted
Liens, the Borrower or the Restricted Subsidiary specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and the Restricted Subsidiaries including,
without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Borrower and the Restricted Subsidiaries to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.

 

(d)                                 All of the Properties of the Borrower and
the Restricted Subsidiaries which are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards, except for any such failure to maintain such
Properties, individually or in the aggregate, that could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  The Borrower and each Restricted Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Restricted Subsidiary does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Restricted Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information

 

62

--------------------------------------------------------------------------------


 

used in their businesses as presently conducted, subject to the limitations
contained in the agreements governing the use of the same, which limitations are
customary for companies engaged in the business of the exploration and
production of Hydrocarbons, with such exceptions as could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.17                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) of the Borrower and its Restricted Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries.  Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Borrower or any Restricted Subsidiary is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Borrower or any
Restricted Subsidiary is deviated from the vertical more than the maximum
permitted by Governmental Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Borrower or such Restricted
Subsidiary.  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Restricted Subsidiaries that are necessary to conduct
normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

 

Section 7.18                             Gas Imbalances, Prepayments.  Except as
set forth on Schedule 7.18 or on the most recent certificate delivered pursuant
to Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding a volume equal to 2% of the total proved reserves (on an mcf
equivalent basis) set forth in the most recently delivered Reserve Report in the
aggregate.

 

Section 7.19                             Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Restricted Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on sixty (60)
days’ notice or less without penalty or detriment for the sale of production
from the Borrower’s or its Restricted Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

 

Section 7.20                             Swap Agreements.  Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(e), sets forth, a true and complete
list of all Swap Agreements of the Borrower and each Restricted Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes),

 

63

--------------------------------------------------------------------------------


 

all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

 

Section 7.21                             Use of Loans and Letters of Credit. 
The proceeds of the Loans and the Letters of Credit shall be used (a) to provide
for working capital and other general corporate purposes, including to fund
lease acquisitions, exploration and production operations, development
(including the drilling and completion of producing wells) and acquisitions of
Oil and Gas Properties permitted hereunder and (b) for fees and expenses related
to the Transactions.  The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

 

Section 7.22                             Solvency.  After giving effect to the
Transactions and the other transactions contemplated hereby and thereby
(including at the time of and immediately after giving effect to any Borrowing
or the issuance, amendment, renewal or extension of any Letter of Credit, as
applicable),  (a) the aggregate assets (after giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement), at a fair valuation, of the Borrower and the Guarantors,
taken as a whole, will exceed the aggregate debt and liabilities (including
subordinated liabilities) of the Borrower and the Guarantors on a consolidated
basis, as the debt and liabilities (including subordinated liabilities) become
absolute and mature, (b) each of the Borrower and the Guarantors will not have
incurred or intended to incur, and will not believe that it will incur, debt and
liabilities (including subordinated liabilities) beyond its ability to pay such
debt and liabilities (including subordinated liabilities) (after taking into
account the timing and amounts of cash to be received by each of the Borrower
and the Guarantors and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such debt
and liabilities (including subordinated liabilities) become absolute and mature
and (c) each of the Borrower and the Guarantors will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 

Section 7.23                             Money Laundering.  The operations of
the Borrower and its Subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements including those of the Bank Secrecy Act, as amended by the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and its Subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no material action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

Section 7.24                             Foreign Corrupt Practices.  Neither the
Borrower nor any of its Subsidiaries, nor any director, officer, agent or
employee of the Borrower or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA, including without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower and
its Subsidiaries have conducted their business in material compliance with the
FCPA and have instituted

 

64

--------------------------------------------------------------------------------


 

and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

 

Section 7.25                             Anti-Corruption Laws; Sanctions; OFAC.

 

(a)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws and applicable Sanctions.

 

(b)                                 The Borrower, its Subsidiaries, their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person.

 

(c)                                  None of (i) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  The Borrower will not directly or, to its
knowledge, indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any applicable Sanctions.

 

Section 7.26                             EEA Financial Institutions.  Neither
the Borrower nor any of its Restricted Subsidiaries is an EEA Financial
Institution.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01                             Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2017, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year (except for
the fiscal year ending December 31, 2017 for which no comparison shall be
required to be delivered), all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, except for any such qualification or exception resulting solely from the
impending maturity date of the Loans) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures

 

65

--------------------------------------------------------------------------------


 

for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year (except for any fiscal year or
fiscal quarters ending on or prior to September 30, 2018 for which no
comparisons will be delivered), all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

The Borrower represents and warrants that the Borrower and each of its
Subsidiaries file the financial statements provided under Section 8.01(a) and
Section 8.01(b) with the SEC and/or make such financial statements available to
potential holders of their 144A securities, and, accordingly, unless the
Borrower has marked such financial statements as “PRIVATE”, the Borrower hereby
(1) authorizes the Administrative Agent to make the financial statements to be
provided under Section 8.01(a) and Section 8.01(b), along with the Loan
Documents, available to Public-Siders and (2) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that (1) such materials do not
constitute material non-public information within the meaning of the federal
securities laws or (2) make such materials that do constitute material
non-public information within the meaning of the federal securities laws
publicly available by press release or public filing with the SEC.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a Compliance Certificate (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) certifying that the Borrower has been in compliance with
Section 9.01 at such times during the period covered by such financial
statements as required therein and in connection therewith, setting forth
reasonably detailed calculations demonstrating compliance with
Section 8.13(b) and Section 9.01 and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(d)                                 Certificate of Financial Officer —
Consolidating Information.  If, at any time, all of the Consolidated
Subsidiaries of the Borrower are not Consolidated Restricted Subsidiaries, then
concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Consolidated Unrestricted Subsidiaries
and the eliminating entries, in such form as would be presentable to the
auditors of the Borrower.

 

(e)                                  Certificate of Financial Officer — Swap
Agreements.  Concurrently with any delivery of any Reserve Report or at such
other times as may be reasonably requested by the Administrative Agent, a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of the calendar
month preceding the delivery of such Reserve Report, a true and complete list of
all Swap Agreements of the Borrower and each Restricted Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), any new credit support agreements relating thereto
not listed on Schedule 7.20, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

 

(f)                                   Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with

 

66

--------------------------------------------------------------------------------


 

respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

(g)                                  Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other material report or opinion submitted to
the Borrower or any of its Subsidiaries by independent accountants in connection
with any annual, interim or special audit made by them of the books of the
Borrower or any such Subsidiary, and a copy of any response by the Borrower or
any such Subsidiary, or the Board of Directors of the Borrower or any such
Subsidiary, to such material report or opinion.

 

(h)                                 SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, and upon the
request of the Lenders, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange and distributed by the Borrower to
its shareholders.  Documents required to be delivered pursuant to Sections
8.01(a), Section 8.01(b) and this Section 8.01(h) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Administrative Agent receives notice from the Borrower,
electronically or in writing, that such documents have been posted to EDGAR
and/or on its home page on the worldwide web (or such other free,
publicly-accessible internet database that may be established and maintained by
the SEC as a substitute for, or successor to, EDGAR).

 

(i)                                     Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(j)                                    Lists of Purchasers.  Concurrently with
the delivery of the annual financial statements in accordance with
Section 8.01(a), a list of Persons who purchased at least 70% of the aggregate
production of Hydrocarbons from the Borrower and its Restricted Subsidiaries
during the year presented in such annual financial statements.

 

(k)                                 Notice of Sales of Oil and Gas Properties
and Unwinds of Swap Agreements.  In the event the Borrower or any Restricted
Subsidiary intends to sell, transfer, assign or otherwise Dispose of at least
the greater of $10.0 million or 5% of the then effective Borrowing Base worth of
any Oil and Gas Properties, Swap Agreements or any Equity Interests in any
Restricted Subsidiary in accordance with Section 9.13 which are included in the
then current Borrowing Base, prior written notice of such Disposition or Unwind,
the price thereof and the anticipated date of closing.

 

(l)                                     Notice of Casualty Events.  Prompt
written notice, and in any event within three (3) Business Days after the
Borrower obtains knowledge of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event having a fair market value in excess of $10.0
million.

 

(m)                             Information Regarding Borrower and Guarantors. 
Prompt written notice (and in any event within ten (10) days after the
occurrence) of any change (i) in a Loan Party’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Loan Party’s chief
executive office or principal place of business, (iii) in the Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Loan Party’s jurisdiction of organization,
and (v) in the Loan Party’s federal taxpayer identification number.

 

67

--------------------------------------------------------------------------------


 

(n)                                 Production Report and Lease Operating
Statements.  Within sixty (60) days after the end of each fiscal quarter, a
report setting forth, for each calendar month during the then current fiscal
year to the end of such fiscal quarter on a production date basis, the volume of
production and sales attributable to production for which cash activity has been
recorded (and the prices at which such sales were made and the revenues derived
from such sales) for each such calendar month from the Oil and Gas Properties,
and setting forth the related ad valorem, severance and production taxes and
lease operating expenses attributable thereto and incurred for each such
calendar month.

 

(o)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) days after the execution thereof, copies of any
amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Restricted Subsidiary.

 

(p)                                 Swap Agreement Projections.  No later than
forty-five (45) days after the end of each fiscal quarter, the Borrower shall
either (i) certify, represent and warrant that the internally forecasted
production from the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries for all months in which the Borrower or one of its Restricted
Subsidiaries has Swap Agreements equals or exceeds their prior month’s
production of each of crude oil and natural gas, calculated separately, or
(ii) deliver an additional detailed forecasted production of each of crude oil
and natural gas, calculated separately, for the next 48 months or if any Swap
Agreements have a tenor in excess of 48 months, for a period corresponding to
the tenor of such Swap Agreements.

 

(q)                                 Issuance and Incurrences of Indebtedness. 
Five (5) Business Days prior written notice of the incurrence by the Borrower or
any Restricted Subsidiary of any Permitted Unsecured Indebtedness, Permitted
Junior Indebtedness, Permitted Refinancing Debt or, if in excess of $10.0
million, any other Indebtedness as well as the amount thereof, the anticipated
closing date and definitive documentation for the foregoing and any other
related information reasonably requested.

 

(r)                                    Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan and any reports or other information
required to be filed by the Borrower or any of the Subsidiaries under ERISA in
respect of any Plan), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender may reasonably
request.

 

(s)                                   Delivery of Information Electronically. 
Notices to the Administrative Agent and the Lenders under this Section 8.01 may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent, including broadcast email to the Lenders
that the available information has been made available to the Lenders on either
the Borrower’s IntraLinks page or the Borrower’s website as notified by the
Borrower from time to time.

 

Section 8.02                             Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                 Defaults. The occurrence of any Default or
Event of Default;

 

(b)                                 Governmental Matters. The filing or
commencement of, or the threat in writing of, any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
previously disclosed to the Lenders that could reasonably be expected to be
adversely

 

68

--------------------------------------------------------------------------------


 

determined and result in liability in excess of the greater of $10.0 million or
5% of the then effective Borrowing Base not fully covered by insurance, subject
to normal deductibles; and

 

(c)                                  any other development that results in, or
could reasonably be expected to result in a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                             Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.12.

 

Section 8.04                             Payment of Obligations.  The Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations,
including Tax liabilities of the Borrower and all of its Subsidiaries before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Subsidiary.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Restricted Subsidiary
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06                             Operation and Maintenance of
Properties.  Except for matters that could not reasonably be expected to result
in a Material Adverse Effect, the Borrower, at its own expense, will, and will
cause each Restricted Subsidiary to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable pro ration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of Oil and Gas Properties and the production and sale of Hydrocarbons
and other minerals therefrom.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its Oil and Gas Properties
and other Properties, including, without limitation, all equipment, machinery
and facilities.

 

69

--------------------------------------------------------------------------------


 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.

 

(e)                                  to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                             Insurance.  The Borrower will, and will
cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will use commercially reasonable efforts to give at least
thirty (30) days prior notice of any cancellation to the Administrative Agent,
but in any event not less than ten (10) days prior notice of such cancellation.

 

Section 8.08                             Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested.

 

Section 8.09                             Compliance with Laws.

 

(a)                                 The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 The Borrower will maintain in effect and
enforce policies and procedures regarding compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 8.10                             Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or

 

70

--------------------------------------------------------------------------------


 

from any of the Borrower’s or its Subsidiaries’ Properties or any other Property
to the extent caused by the Borrower’s or any of its Subsidiaries’ operations
except in compliance with applicable Environmental Laws, the disposal or release
of which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any oil, oil and gas waste,
hazardous substance or solid waste on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and its Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five (5) days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of $25.0 million,
not fully covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each
Subsidiary to, provide environmental audits and tests in accordance with
American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

 

Section 8.11                             Further Assurances.

 

(a)                                 The Borrower at its expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, if requested, or to further evidence and more
fully describe the collateral intended as security for the Secured Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the reasonable discretion of the Administrative Agent, to ensure that the
Administrative Agent, on behalf of the Secured Parties, has a perfected security
interest in all assets of the Loan Parties.  In addition, at the Administrative
Agent’s reasonable written request, the Borrower, at its sole expense, shall
enter into any Security Instruments to

 

71

--------------------------------------------------------------------------------


 

evidence the Liens on the Collateral and provide any information requested to
identify any Collateral, including an updated Perfection Certificate, exhibits
to Mortgages in form and substance reasonably satisfactory to the Administrative
Agent (which such exhibits shall be in recordable form for the applicable
jurisdiction) or any other information reasonably requested in connection with
the identification of any Collateral.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Guarantor where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

Section 8.12                             Reserve Reports.

 

(a)                                 On or before April 1st and October 1st of
each year, commencing April 1, 2018, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and its Subsidiaries as of the immediately preceding
December 31st and June 30th, as applicable.  The Reserve Report as of
December 31st of each year shall be prepared by one or more Approved Petroleum
Engineers, and the June 30th Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in accordance with the procedures used in the immediately
preceding December 31st Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding December 31st Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a Reserve
Report Certificate substantially in the form of Exhibit J from a Responsible
Officer certifying that in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct in all material respects, (ii) the Borrower or its
Restricted Subsidiaries owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Restricted Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which exhibit shall list all of its Oil and Gas Properties sold
other than Hydrocarbons sold in the ordinary course of business and in such
detail as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof and (vi) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are Mortgaged Properties and

 

72

--------------------------------------------------------------------------------


 

demonstrating that the Borrower is in compliance with Section 8.14 (the
certificate described herein, the “Reserve Report Certificate”).

 

Section 8.13                             Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), to the extent requested by the Administrative Agent, the
Borrower shall deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Borrowing Base Properties evaluated
by such Reserve Report that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have received, together
with title information previously delivered to the Administrative Agent,
reasonably satisfactory title information on at least 85% of the PV-9 of the
Borrowing Base Properties.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within ninety (90) days (or such longer period of time as may be acceptable to
the Administrative Agent in its sole discretion) of written notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 85% of the PV-9 of the Borrowing Base Properties.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the period of time required by clause (b) above or the Borrower does not comply
with the requirements to provide acceptable title information covering at least
85% of the PV-9 of the Borrowing Base Properties, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Required Lenders.  To the extent that the Administrative Agent or the
Required Lenders are not satisfied with title to any Mortgaged Property after
such period of time has elapsed, such unacceptable Mortgaged Property shall not
count towards the 85% requirement, and the Administrative Agent may send a
written notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information covering at least 85% of the PV-9 of the
Borrowing Base Properties evaluated by such Reserve Report.  This new Borrowing
Base shall become effective in accordance with Section 2.08(b).

 

Section 8.14                             Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base (including, for the avoidance of doubt, any Interim
Redetermination), the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain
whether the Mortgaged Properties represent at least eighty-five percent (85%) of
the PV-9 of the Borrowing Base Properties after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least eighty-five percent
(85%) of the PV-9 of the Borrowing Base Properties, then the Borrower shall, and
shall cause its Restricted Subsidiaries to, grant, within thirty (30) days of
delivery of the Reserve Report Certificate required under

 

73

--------------------------------------------------------------------------------


 

Section 8.12(c), to the Administrative Agent as security for the Secured
Obligations a first-priority Lien interest (subject only to Excepted Liens of
the type described in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
eighty-five percent (85%) of the PV-9 of the Borrowing Base Properties.  All
such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, security agreements and financing statements or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).

 

(b)                                 In the event that (i) the Borrower
determines that any Restricted Subsidiary is a Material Domestic Subsidiary or
(ii) any Domestic Subsidiary incurs or guarantees any Material Indebtedness, the
Borrower shall promptly cause such Restricted Subsidiary to guarantee and secure
the Secured Obligations pursuant to the Guaranty Agreement.  In connection with
any such guaranty and security interest grant, the Borrower shall, or shall
cause (A) such Subsidiary to, execute and deliver a supplement to the Guaranty
Agreement executed by such Subsidiary, (B) the owners of the Equity Interests of
such Subsidiary who are Loan Parties to pledge all of the Equity Interests of
such new Subsidiary (including, without limitation, delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

 

(c)                                  In the event that the Borrower or any
Domestic Subsidiary becomes the owner of a Foreign Subsidiary which has total
assets in excess of $10.0 million, then the Borrower shall promptly, or shall
cause such Domestic Subsidiary to promptly, guarantee the Secured Obligations
pursuant to the Guaranty Agreement.  In connection with any such guaranty, the
Borrower shall, or shall cause such Domestic Subsidiary to, (i) execute and
deliver a supplement to the Guaranty Agreement, (ii) pledge sixty-six and two
thirds percent (66-2/3%) of all the voting Equity Interests of such Foreign
Subsidiary and 100% of the nonvoting Equity Interests of such Foreign Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing such Equity Interests of such Foreign Subsidiary, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (iii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

(d)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, grant a Lien on any Property to secure the 2022
Second Lien Notes which is not already granted to secure the Secured Obligations
under the Security Instruments without first (i) giving at least ten
(10) days’(or such earlier time as may be agreed by the Administrative Agent in
its sole discretion) prior written notice to the Administrative Agent thereof
and (ii) granting to the Administrative Agent to secure the Secured Obligations
a first-priority, perfected Lien on the same Property pursuant to Security
Instruments in form and substance reasonably satisfactory to the Administrative
Agent; provided that Excepted Liens may exist.  In connection therewith, the
Borrower shall, or shall cause its Restricted Subsidiaries to, execute and
deliver such other additional closing documents, certificates and legal opinions
of the type customarily given with regard to such matters as shall reasonably be
requested by the Administrative Agent.

 

Section 8.15                             ERISA Compliance.  The Borrower will
promptly furnish and will cause the Subsidiaries to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the

 

74

--------------------------------------------------------------------------------


 

United States Secretary of Labor or the Internal Revenue Service, copies of each
annual and other report with respect to each Plan, other than a Multiemployer
Plan, or any trust created thereunder, and (ii) promptly upon becoming aware of
the occurrence of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code, in connection with any Plan, other than a
Multiemployer Plan, or any trust created thereunder, a written notice signed by
the President or the principal Financial Officer or the Subsidiary, as the case
may be, specifying the nature thereof, what action the Borrower or the
Subsidiary is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto if such action could reasonably be expected to
result in liability to the Borrower, the Guarantors or their respective
Subsidiaries (whether individually of in the aggregate) in excess of the greater
of $10.0 million or 5% of the then effective Borrowing Base.

 

Section 8.16                             Account Control Agreements; Location of
Proceeds of Loans.

 

(a)                                 The Borrower will, and will cause each other
Loan Party to, in connection with any Deposit Account and/or any Securities
Account (other than Excluded Accounts for so long as it is an Excluded Account)
established, held or maintained on or after the Closing Date promptly, but in
any event within twenty (20) Business Days (or such later date as the
Administrative Agent may agree in its sole discretion) of the establishment of
such account, cause such account to be a Controlled Account.

 

(b)                                 The Borrower will, and will cause each Loan
Party to, until the proceeds of any Loans are transferred to a third party in
accordance with the Loan Documents, hold the proceeds of any Loans made under
this Agreement in a Controlled Account.

 

Section 8.17                             Unrestricted Subsidiaries.  The
Borrower:

 

(a)                                 will cause the management, business and
affairs of each of the Borrower and its Restricted Subsidiaries to be conducted
in such a manner (including, without limitation, by keeping separate books of
account, furnishing separate financial statements of Unrestricted Subsidiaries
to creditors and potential creditors thereof and by not permitting Properties of
the Borrower and its respective Restricted Subsidiaries to be commingled) so
that each Unrestricted Subsidiary that is a corporation will be treated as a
corporate entity separate and distinct from Borrower and the Restricted
Subsidiaries.

 

(b)                                 will not, and will not permit any of the
Restricted Subsidiaries to, incur, assume, guarantee or be or become liable for
any Indebtedness of any of the Unrestricted Subsidiaries.

 

(c)                                  will not permit any Unrestricted Subsidiary
to hold any Equity Interest in, or any Indebtedness of, the Borrower or any
Restricted Subsidiary.

 

Section 8.18                             Marketing Activities.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage in
marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries that
the Borrower or one of its Restricted Subsidiaries has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for

 

75

--------------------------------------------------------------------------------


 

which appropriate credit support has been taken to alleviate the material credit
risks of the counterparty thereto.

 

Section 8.19                             Keepwell.  The Borrower will, and will
cause each Guarantor to, provide such funds or other support as may be needed
from time to time by the Borrower or any Guarantor, as applicable, to honor all
of its obligations under this Agreement and any other Loan Document in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 8.19 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.19, or otherwise under this Agreement or any other Loan Document, as
it relates to the Borrower, any Restricted Subsidiary or any Guarantor, as
applicable, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Loan Party under this Section 8.19 shall remain in full force and effect until
Payment in Full.  The Borrower intends that this Section 8.19 constitute, and
this Section 8.19 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit the Borrower and any Guarantor, as applicable, for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Total Net Indebtedness Leverage Ratio.  The
Borrower will not, as of the last day of any fiscal quarter, permit the ratio of
Consolidated Total Net Debt as of such last day to EBITDA for the period of four
fiscal quarters ending on such last day to exceed 4.0 to 1.0.

 

(b)                                 Current Ratio.  The Borrower will not, as of
the last day of any fiscal quarter, permit its Current Ratio as of such last day
to be less than 1.00 to 1.00.

 

(c)                                  Equity Cure. In the event that the Borrower
fails to comply with Section 9.01(a) for any four fiscal quarter period, then
until the expiration of the fifteenth (15th) Business Day following delivery of
financial statements with respect to the applicable fiscal quarter or fiscal
year ending on the last day of such period, the Borrower shall be permitted to
cure such failure to comply by requesting that such financial covenant be
recalculated by increasing EBITDA of the fiscal quarter most recently ended by
an amount equal to cash equity contributions (which shall be in the form of
common equity or, if on terms and conditions reasonably acceptable to the
Administrative Agent, preferred equity) received by Borrower from its equity
holders needed to bring the Borrower in compliance with Section 9.01(a). If,
after giving effect to the foregoing recalculations, the Borrower shall then be
in compliance with the requirements of the financial covenant set forth in
Section 9.01(a), the Borrower shall be deemed to have satisfied the requirements
of such applicable financial covenant as of the relevant earlier required date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of any such
covenant that had occurred shall be deemed cured for purposes of this Agreement
and the other Loan Documents. The Borrower may not exercise the equity cure
right described in this Section 9.01(c) more than (i) twice in any period of
four (4) consecutive fiscal quarters or (ii) more than four (4) times in the
aggregate during the term of this Agreement. The proceeds of such equity
issuance or capital contributions shall be counted as EBITDA solely for the
purpose of compliance with the financial covenant set forth in
Section 9.01(a) and shall not be included for any other purpose hereunder.

 

76

--------------------------------------------------------------------------------


 

Section 9.02                             Indebtedness.  The Borrower will not,
and will not permit any Restricted Subsidiary to, incur, create, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 the Loans, any Notes or other Secured
Obligations arising under the Loan Documents or any Secured Swap Agreement any
guaranty of or suretyship arrangement for the Loans, any Notes or other Secured
Obligations arising under the Loan Documents, and any deferred put premiums
associated with Swap Agreements entered into with an Approved Counterparty;

 

(b)                                 any Indebtedness of the Borrower and its
Restricted Subsidiaries existing on the date hereof  and that is set forth on
Schedule 9.02;

 

(c)                                  accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business which
are not greater than sixty (60) days past the date of invoice or delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

 

(d)                                 Indebtedness (including guarantees) under
Capital Leases, provided that the aggregate amount of such Indebtedness and
Indebtedness incurred pursuant to Section 9.02(i) and Section 9.02(l) does not
exceed the greater of $15.0 million or 10% of the then effective Borrowing Base
at any one time outstanding;

 

(e)                                  Indebtedness associated with worker’s
compensation claims, performance, bid, surety or similar bonds or surety
obligations required by Governmental Requirements or third parties in connection
with the operation of the Oil and Gas Properties;

 

(f)                                   intercompany Indebtedness between the
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries to the
extent permitted by Section 9.05(g); provided that such Indebtedness is not
held, assigned, transferred, negotiated or pledged to any Person other than a
Loan Party, and, provided further, that any such Indebtedness owed by either the
Borrower or a Guarantor shall be subordinated to the Secured Obligations on
terms set forth in the Guaranty Agreement;

 

(g)                                  endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(h)                                 Indebtedness incurred to finance insurance
premiums;

 

(i)                                     Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of any fixed
or capital assets, including Indebtedness assumed in connection with the
acquisition of such assets; provided that (i) the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (ii) the aggregate amount of such Indebtedness
and Indebtedness incurred pursuant to Section 9.02(d) and Section 9.02(l) does
not exceed the greater of $15.0 million or 10% of the then effective Borrowing
Base at any one time outstanding;

 

(j)                                    prior to the Williston Redemption
Date, Indebtedness in respect of the 2022 Second Lien Notes not to exceed $113.0
million in the aggregate at any one time outstanding;

 

(k)                                 Indebtedness of the Borrower in respect of
Permitted Unsecured Indebtedness and any Permitted Refinancing Indebtedness of
such Indebtedness in an aggregate principal amount not to exceed (i) prior to
the Williston Redemption Date, the aggregate principal amount of 2025 Senior
Notes

 

77

--------------------------------------------------------------------------------


 

outstanding as of the Closing Date and (ii) on the Williston Redemption Date and
thereafter, after giving pro forma effect to the Williston Redemption, the
aggregate principal amount of 2025 Senior Notes outstanding as of the Williston
Redemption Date less the aggregate principal amount of 2025 Senior Notes
tendered by holders thereof on the Williston Redemption Date; and

 

(l)                                     other Indebtedness, provided that the
aggregate amount of such Indebtedness and other Indebtedness incurred pursuant
to Section 9.02(d) and Section 9.02(i) does not exceed the greater of $15.0
million or 10% of the then effective Borrowing Base at any one time outstanding.

 

Section 9.03                             Liens.  The Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)                                 Liens securing the payment of any Secured
Obligations;

 

(b)                                 (i) Liens existing on the Closing Date and
set forth on Schedule 9.03 and (ii) Excepted Liens;

 

(c)                                  Liens securing (i) Capital Leases permitted
by Section 9.02(d) but only on the Property under lease and (ii) Indebtedness
for any fixed or capital assets pursuant to Section 9.02(i) but only on the
fixed or capital assets financed by such Indebtedness;

 

(d)                                 Liens securing Indebtedness permitted by
Section 9.02(h) or other obligations related to the payment of insurance
premiums; provided that such Liens do not extend to any Property of the Borrower
or its Restricted Subsidiaries other than Property of the type customarily
subject to such Liens (including rights under the insurance policies purchased
by such premiums);

 

(e)                                  Liens on (i) cash and securities and
(ii) other Property not constituting Collateral for the Secured Obligations or
Properties used in determining the Borrowing Base and not otherwise permitted by
the foregoing clauses of this Section 9.03; provided that the aggregate
principal or face amount of all Indebtedness secured under this
Section 9.03(e) shall not exceed the greater of $15.0 million or 5% of the then
effective Borrowing Base at any time; and

 

(f)                                   Liens securing 2022 Second Lien Notes
permitted by Section 9.02(j) (or any Permitted Refinancing Indebtedness in
respect thereof).

 

Section 9.04                             Restricted Payments; Repayment of 2022
Second Lien Notes; Restrictions on Amendments of Permitted Unsecured
Indebtedness and Permitted Junior indebtedness .

 

(a)                                 Restricted Payments.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends or any other distributions to the Borrower or any Guarantor with
respect to their Equity Interests, (iii) Restricted Payments in connection with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries, (iv) the Borrower may make Restricted Payments in
connection with the termination of its directors’ or employees’ option
agreements or restricted stock agreements under any of Borrower’s incentive
stock plans provided, however, that the aggregate amounts paid in respect
thereof do not exceed $5.0 million, and (v) the Borrower may (a) declare and pay
in respect of preferred Equity Interests (which are not Disqualified Capital
Stock)

 

78

--------------------------------------------------------------------------------


 

regularly scheduled dividends in additional Equity Interests (which are not
Disqualified Capital Stock) as and when the same accrue and are payable at the
stated dividend rate, (b) issue Equity Interests (which are not Disqualified
Capital Stock) in connection with a conversion of such preferred Equity
Interests into other Equity Interests, and (c) make cash payments in lieu of
fractional shares in connection with any such conversion of preferred Equity
Interests.

 

(b)                                 Redemptions.  The Borrower will not, and
will not permit any Restricted Subsidiary to, prior to the date that is
ninety-one (91) days after the Maturity Date, call, make or offer to make any
optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part), (i) the 2022 Second Lien Notes, (ii) any
Permitted Unsecured Indebtedness, and (iii) any Permitted Refinancing
Indebtedness in respect of the foregoing (such Indebtedness, collectively, the
“Specified Indebtedness”); provided that the Borrower may Redeem such Specified
Indebtedness with the proceeds of any Permitted Refinancing Indebtedness in
respect thereof or with the Net Cash Proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Borrower so long as no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing or
would occur as a result of such Redemption; provided further that the Borrower
may consummate the Williston Redemption so long as no Default, Event of Default
or Borrowing Base Deficiency has occurred and is continuing or would occur as a
result of such Redemption after giving effect to any concurrent amendments,
waivers, or repayments of the Loans pertaining to the Williston Redemption. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
the Borrower shall be permitted to pay the Consent Fee (as set forth in the
Williston Sale Consent Solicitation).

 

(c)                                  Amendments. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to any Specified Indebtedness if doing so would (i) increase the
rate of interest thereon or (ii) (A) cause such Specified Indebtedness to not
meet the requirements set forth in the definition of Permitted Refinancing
Indebtedness or Permitted Unsecured Indebtedness, as applicable (tested as if
such Specified Indebtedness were being issued or incurred at such time) and
(B) with respect to any other Specified Indebtedness, shorten the average
maturity or average life of such Specified Indebtedness; provided that the
foregoing shall not prohibit the execution of supplemental indentures to add
guarantors if required provided such Person complies with Section 8.14(d);
provided, further, that the foregoing shall not prohibit the execution of
supplemental indentures to effectuate the proposed amendments to the 2025 Senior
Notes Indenture as the same are set forth in and in accordance with the terms
and subject to the conditions of the Williston Sale Consent Solicitation.

 

Section 9.05                             Investments, Loans and Advances.  The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)                                 Investments on the Closing Date and set
forth on Schedule 9.05;

 

(b)                                 accounts receivable arising in the ordinary
course of business;

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in one of the two highest grades by S&P
or Moody’s;

 

79

--------------------------------------------------------------------------------


 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least $100.0
million (as of the date of such bank or trust company’s most recent financial
reports) and has a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time, by S&P or Moody’s, respectively or, in
the case of any Foreign Subsidiary, a bank organized in a jurisdiction in which
the Foreign Subsidiary conducts operations having in excess of $500.0 million
(or its equivalent in another currency);

 

(f)                                   deposits in money market funds investing
primarily in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments (i) made by the Borrower in or
to the Guarantors, (ii) made by any Restricted Subsidiary in or to the Borrower
or any Guarantor and (iii) made by the Borrower or any Restricted Subsidiary in
or to all other Domestic Subsidiaries which are not Guarantors in an aggregate
amount at any one time outstanding not to exceed, when added to the aggregate
amount of Investments outstanding under the immediately following clause, the
greater of $10 million or 2.5% of the then effective Borrowing Base, (iv) made
by the Borrower or any Restricted Subsidiary in or to any Foreign Subsidiary in
an aggregate amount at any one time outstanding not to exceed, when added to the
aggregate amount of Investments outstanding under the immediately preceding
clause, the greater of $10 million or 2.5% of the then effective Borrowing Base
and (v) made by a Foreign Subsidiary to any other Foreign Subsidiary;

 

(h)                                 subject to the limits in
Section 9.07, Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Restricted Subsidiary with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, (ii) the interest in such venture
is acquired in the ordinary course of business and on fair and reasonable terms
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding an amount equal to the greater
of $15.0 million or 5% of the then effective Borrowing Base;

 

(i)                                     subject to the limits in
Section 9.07, Investments in direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America;

 

(j)                                    loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of its
Restricted Subsidiaries, in each case only as permitted by applicable law,
including Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to
exceed $1,000,000 in the aggregate at any time;

 

(k)                                 Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any Restricted Subsidiary as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of its Restricted Subsidiaries; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this
Section 9.05(k) exceeds $5.0 million;

 

80

--------------------------------------------------------------------------------


 

(l)                                     Investments in the form of loans to
third parties for the sole purpose of purchasing Oil and Gas Properties pursuant
to a like kind or reverse like kind exchange in accordance with Rule 1031 of the
Code provided that (i) such loans shall not exceed $100.0 million of principal
outstanding at any one time; (ii) at all times during which such loans are
outstanding the amount of unused total Commitments shall not be less than 25% of
the then effective Borrowing Base; and (iii) the Oil and Gas Properties acquired
with such loans shall not be included in the determination of the Borrowing Base
until the Borrower or a Restricted Subsidiary takes title to such Oil and Gas
Property upon consummation of the exchange; and

 

(m)                             Other Investments (including investments in
Unrestricted Subsidiaries) not to exceed the greater of $20.0 million or 5.0% of
the then effective Borrowing Base.

 

Section 9.06                             Designation and Conversion of
Restricted and Unrestricted Subsidiaries; Indebtedness of Unrestricted
Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary on Schedule 7.14 as of the date hereof or thereafter, assuming
compliance with Section 9.06(b), any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(b)                                 The Borrower may designate by written
notification thereof to the Administrative Agent, any Restricted Subsidiary,
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default, Event of Default nor a Borrowing Base Deficiency would exist, (ii) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (iii) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary and any Disposition of Property to an
Unrestricted Subsidiary is (A) deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation or Disposition of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05(g) and Section 9.05(l) and
(B) deemed to be a Disposition as of the date of designation or Disposition and
(iv) prior, and after giving effect, to such designation, the Borrower is in pro
forma compliance with Section 9.01(a) and Section 9.01(b).  Except as provided
in this Section 9.06(b), no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation, (i) the representations and warranties of the Borrower and its
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) no Default would exist and
(iii) the Borrower complies with the requirements of Section 8.14, Section 8.17
and Section 9.16.  Any such designation shall be treated as a cash dividend in
an amount equal to the lesser of the fair market value of the Borrower’s direct
and indirect ownership interest in such Subsidiary or the amount of the
Borrower’s cash investment previously made for purposes of the limitation on
Investments under Section 9.05(l).

 

(d)                                 The Borrower shall not permit the aggregate
principal amount of all Non-Recourse Indebtedness outstanding at any one time to
exceed the greater of $6.5 million or 5.0% of the then effective Borrowing Base.

 

Section 9.07                             Nature of Business; International
Operations.  Neither the Borrower nor any Restricted Subsidiary will allow any
material change to be made in the character of its business (a) as an

 

81

--------------------------------------------------------------------------------


 

independent oil and gas exploration, development and production company, and
(b) activities incidental to the foregoing.  From and after the date hereof, the
Borrower and its Domestic Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States.

 

Section 9.08                             Reserved.

 

Section 9.09                             Proceeds of Loans.

 

(a)                                 The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 9.10                             ERISA Compliance. The Borrower will
not, and will not permit any Subsidiary to, at any time:

 

(a)                                 engage, or permit any ERISA Affiliate to
engage, in any transaction in connection with which the Borrower, a Subsidiary
or any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code, if either of which would have a
Material Adverse Effect.

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any such Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto, if such failure could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability other than the payment of accrued benefits under such plan,
or (ii) any employee pension benefit plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

 

82

--------------------------------------------------------------------------------


 

Section 9.11                             Sale or Discount of Receivables. 
Except for (a) receivables obtained by the Borrower or any Restricted Subsidiary
out of the ordinary course of business or (b) the settlement of joint interest
billing accounts in the ordinary course of business or discounts granted to
settle collection of accounts receivable or the sale of defaulted accounts
arising in the ordinary course of business in connection with the compromise or
collection thereof and not in connection with any financing transaction, neither
the Borrower nor any Restricted Subsidiary will discount or sell (with or
without recourse) any of its notes receivable or accounts receivable.

 

Section 9.12                             Merger, Etc.  The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its Property (except
as permitted by Section 9.13) to any other Person (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve; provided that the Borrower or any Restricted Subsidiary may
participate in a consolidation with any other Person; provided that:

 

(a)                                 any Restricted Subsidiary (including a
Foreign Subsidiary) may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Restricted Subsidiary that is a Domestic Subsidiary (provided that if
one of such parties to the consolidation is a Foreign Subsidiary, such Domestic
Subsidiary shall be the continuing or surviving Person) and if one of such
Restricted Subsidiaries is a Wholly-Owned Subsidiary, then the surviving Person
shall be a Wholly-Owned Subsidiary;

 

(b)                                 any Foreign Subsidiary of the Borrower may
participate in a consolidation with any one or more Foreign
Subsidiaries; provided that if one of such Foreign Subsidiaries is a
Wholly-Owned Subsidiary, the survivor shall be a Wholly-Owned Subsidiary.

 

Section 9.13                             Sale of Properties.  The Borrower will
not, and will not permit any Restricted Subsidiary to, sell, assign, farm-out,
convey or otherwise transfer any Property except for:

 

(a)                                 the sale of Hydrocarbons and geological and
seismic data in the ordinary course of business;

 

(b)                                 farmouts of undeveloped acreage and
assignments in connection with such farmouts;

 

(c)                                  the sale or transfer of Property that is no
longer necessary for the business of the Borrower or such Restricted Subsidiary
or is replaced by Property of at least comparable value and use;

 

(d)                                 the sale, transfer or other disposition of
Equity Interests in Unrestricted Subsidiaries;

 

(e)                                  the sale or other Disposition (including
Casualty Events) of any Oil and Gas Property or any interest therein or any
Restricted Subsidiary owning Oil and Gas Properties included in the Borrowing
Base or the Unwind of Swap Agreements; provided that (i) 75% of the
consideration received in respect of any such sale or other Disposition with a
purchase price exceeding $5.0 million shall be cash or other Oil and Gas
Properties (provided that if a Borrowing Base Deficiency exists at such time
then 100% of the cash consideration received in respect of any such sale or
other Disposition shall be applied as a prepayment to reduce the Borrowing Base
Deficiency), (ii) the consideration received in respect of any such sale or
other Disposition shall be equal to or greater than the fair market value of the
asset subject of such sale or other Disposition, and if such fair market value
is greater than $10.0 million,

 

83

--------------------------------------------------------------------------------


 

the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to the fair market value and that the board of directors of
the Borrower has reasonably determined such and (iii) if any such sale or other
Disposition is of a Restricted Subsidiary owning Oil and Gas Properties, such
sale or other Disposition shall include all the Equity Interests owned by the
Borrower and its Restricted Subsidiaries of such Restricted Subsidiary;

 

(f)                                   sales and other transfers of Properties
between the Borrower and any Restricted Subsidiary or between any Restricted
Subsidiary and any other Restricted Subsidiary;

 

(g)                                  if no Default, Event of Default or
Borrowing Base Deficiency then exists, sales and other dispositions of
Properties not otherwise permitted above having a fair market value not to
exceed the greater of $15.0 million or 5% of the then effective Borrowing Base
during any 12-month period;

 

(h)                                 if no Default, Event of Default or Borrowing
Base Deficiency has occurred and is continuing or would occur as a result
thereof after giving effect to any concurrent amendments, waivers, or repayments
of the Loans pertaining thereto, the Williston Sale; and

 

(i)                                     if no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would occur as a
result thereof after giving effect to any concurrent amendments, waivers, or
repayments of the Loans pertaining thereto, the Bakken Sale.

 

Section 9.14                             Environmental Matters.  The Borrower
will not, and will not permit any Restricted Subsidiary to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.15                             Transactions with Affiliates.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors) unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.

 

Section 9.16                             Subsidiaries.  The Borrower will not,
and will not permit any Restricted Subsidiary to, create or acquire any
additional Restricted Subsidiary or redesignate an Unrestricted Subsidiary as a
Restricted Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with
Section 8.14(b) and Section 8.14(c).  All Restricted Subsidiaries will be
Wholly-Owned Subsidiaries, except as the result of (a) transactions permitted
under Section 9.05, Section 9.12 or Section 9.13, and (b) the issuance of Equity
Interests by a Restricted Subsidiary that is not a Guarantor in an aggregate
amount not to exceed $5.0 million during any fiscal year.

 

Section 9.17                             Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Restricted Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided,

 

84

--------------------------------------------------------------------------------


 

however, the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (a) this Agreement or the Security
Instruments, (b) any leases, licenses or similar contracts as they affect any
Property or Lien subject to a lease or license, (c) any contract, agreement or
understanding creating Liens on Capital Leases permitted by Section 9.03(c) (but
only to the extent related to the Property on which such Liens were created) and
(d) any restriction with respect to a Subsidiary imposed pursuant to an
agreement entered into for the direct or indirect sale or disposition of all or
substantially all of the equity or Property of such Subsidiary (or the Property
that is subject to such restriction) pending the closing of such sale or
disposition to the extent such sale is permitted under this Agreement,
(e) customary provisions with respect to the distribution of Property in joint
venture agreements, (f) prohibitions, encumbrances or other restrictions imposed
by Governmental Requirements, (g) in the case of any Subsidiary that is a
Wholly-Owned Subsidiary of the Borrower, prohibitions, encumbrances or
restrictions imposed by its organizational documents or any related joint
venture or similar agreement, provided that such prohibitions, encumbrances or
restrictions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary but only with respect to granting, conveying, creation or imposition
of any Lien and (h) prohibitions, encumbrances or other restrictions imposed by
any agreement relating to secured Indebtedness permitted by Section 9.02(i),
provided that such prohibitions, encumbrances or other restrictions apply only
to the assets securing such Indebtedness or 2022 Second Lien Notes permitted by
Section 9.02(j).

 

Section 9.18                             Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not allow gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed a volume equal to 2% of the
total proved reserves (on an mcf equivalent basis) set forth in the most
recently delivered Reserve Report in the aggregate.

 

Section 9.19                             Swap Agreements.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Swap Agreements with any Person
other than:

 

(i)                                     Swap Agreements in respect of
commodities entered into not for speculative purposes with an Approved
Counterparty and the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect, other than puts, floors and basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, (A) 85% of the
Projected Production for each month during the period during which such Swap
Agreement is in effect for crude oil, natural gas liquids and natural gas, for
the period of 24 months following the date such Swap Agreement is executed and
(B) 85% of the reasonably anticipated Hydrocarbon production from the total
Proved Reserves of the Borrower and its Restricted Subsidiaries (as forecast
based upon the most recently delivered Reserve Report), each month during the
period during which such Swap Agreement is in effect for crude oil, natural gas
liquids and natural gas, calculated on a barrel of oil equivalent basis, for the
period of 25 to 60 months following the date such Swap Agreement is executed. 
The Borrower shall Unwind Swap Agreements entered into in accordance with
Section 9.19(a)(i)(A) to the extent notional volumes for such Swap Agreements
exceed volumes permitted under Section 9.19(a)(i)(B) upon the first to occur of:
(1) any date on which undrawn availability during the period prior to the
completion or termination of the Williston Sale has been reduced to less than
25% of the then effective Borrowing Base, (2) any date on which any Credit Party
knows with reasonable certainty that the Williston Sale will not be consummated
or (3) the outside termination date set forth in the definitive sales agreement,
as such date may be extended in accordance with the terms thereof, has passed
and the Williston Sale has not been consummated.  If Swap Agreements entered
into in accordance with Section 9.19(a)(i)(A) are not permitted to remain in
place

 

85

--------------------------------------------------------------------------------


 

pursuant to the preceding sentence, the Borrower shall promptly terminate or
Unwind such Swap Agreements.  Upon consummation of the Williston Sale, Borrower
shall be permitted to novate Swap Agreements entered into pursuant to
Section 9.19(a)(i)(A) to the purchaser of such Oil and Gas Properties;

 

(ii)                                  Swap Agreements in respect of interest
rates with an Approved Counterparty, as follows: (i) Swap Agreements effectively
converting interest rates from fixed to floating, the notional amounts of which
(when aggregated and netted with all other Swap Agreements of the Borrower and
its Restricted Subsidiaries then in effect effectively converting interest rates
from fixed to floating) do not exceed 50% of the then outstanding principal
amount of the Borrower’s Indebtedness for borrowed money which bears interest at
a fixed rate and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated and netted
with all other Swap Agreements of the Borrower and its Restricted Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 75% of the then outstanding principal amount of the Borrower’s
Indebtedness for borrowed money which bears interest at a floating rate; and

 

(iii)                               In addition to Swap Agreements under
Section 9.19(a)(i) and without further limitation, in connection with a proposed
acquisition of Oil and Gas Properties or Equity Interests of a Person owning Oil
and Gas Properties (a “Proposed Acquisition”), the Borrower or any Restricted
Subsidiary may also enter into incremental Swap Agreements with respect to the
reasonably anticipated projected production from the Oil and Gas Properties
subject of the Proposed Acquisition so long as (i) the Borrower or a Restricted
Subsidiary has signed a definitive acquisition agreement in connection with a
Proposed Acquisition and (ii) the aggregate notional volumes associated with
such incremental Swap Agreements do not exceed (A) 85% of the Projected
Production associated with the Oil and Gas Properties subject of such Proposed
Acquisition for each month during the period during which each such Swap
Agreement is in effect, for each of crude oil, natural gas liquids and natural
gas, calculated on a barrel of oil equivalent basis, for the period of 24 months
following the date such incremental Swap Agreement is executed and (B) 85% of
the reasonably anticipated Hydrocarbon production from the total Proved Reserves
associated with the Oil and Gas Properties subject of such Proposed Acquisition
(as forecast based upon the reserve report for the Oil and Gas Properties
subject of such Proposed Acquisition which has been delivered to the Lenders)
for each month during the period during which each such Swap Agreement is in
effect, for each of crude oil, natural gas liquids and natural gas, calculated
on a barrel of oil equivalent basis, for the period of 25 to 48 months following
the date such incremental Swap Agreement is executed.  The Borrower may permit
such incremental Swap Agreements to remain in place so long as none of the
following has occurred: (1) undrawn availability during the period prior to the
completion or termination of such acquisition has been reduced to less than 10%
of the then effective Borrowing Base, (2) the thirtieth (30th) day after such
acquisition has terminated has passed or (3) the 120th day after such definitive
acquisition agreement was executed has passed and the acquisition has not been
consummated.  If such incremental Swap Agreements are not permitted to remain in
place pursuant to the preceding sentence, the Borrower shall promptly terminate
or Unwind such Swap Agreements.

 

(b)                                 In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any Restricted
Subsidiary to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures except to the extent permitted by
Section 9.03(e).

 

(c)                                  No Swap Agreement in respect of commodities
shall be terminated, Unwound, cancelled or otherwise Disposed of by the Borrower
or any Restricted Subsidiary except (i) to the extent permitted by Section 9.13
and (ii) subject to Section 2.08(a), the Borrower or any Restricted Subsidiary
may terminate, transfer or create any offsetting positions in respect of any
commodity swap positions (whether evidenced by a floor, put or Swap Agreement)
from time to time; provided that the Borrower

 

86

--------------------------------------------------------------------------------


 

shall provide reasonable prior notice to the Administrative Agent with respect
to any such termination, transfer or creation of off-setting positions for any
Swap Agreements upon which the Lenders relied in determining the Borrowing Base.

 

(d)                                 If, after the end of any fiscal quarter of
the Borrower, the aggregate volume of all Swap Agreements in respect of
commodities for which settlement payments were calculated in such fiscal quarter
(other than basis differential swaps on volumes hedged by other Swap Agreements)
exceeded, or will exceed, 100% of actual production of crude oil, natural gas
and natural gas liquids, calculated separately, in such fiscal quarter, then the
Borrower shall within twenty (20) Business Days following the last day of such
fiscal quarter (or such later time to which the Administrative Agent may agree
in its sole discretion) terminate, create off-setting positions, allocate
volumes to other production the Borrower or any Subsidiary is marketing, or
otherwise Unwind existing Swap Agreements such that, at such time, future
hedging volumes will not exceed 100% of reasonably anticipated projected
production from proved, developed producing Oil and Gas Properties for each of
crude oil, natural gas and natural gas liquids, calculated separately, for the
then-current and any succeeding fiscal quarter.

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration or otherwise.

 

(b)                                 The Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

 

(c)                                  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made.

 

(d)                                 The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.02(a), Section 8.03 (with respect to Borrower’s or any Restricted
Subsidiary’s existence only), Section 8.16 or in Article IX.

 

(e)                                  The Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b), or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (A) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender) or (B) a
Responsible Officer of the Borrower or such Restricted Subsidiary otherwise
becoming aware of such default.

 

87

--------------------------------------------------------------------------------


 

(f)                                   The Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness prior to the longer of
(i) three (3) Business Days after the same shall become due and payable or
(ii) the expiration of any applicable grace or notice period, if any, specified
in the relevant document for such Material Indebtedness.

 

(g)                                  Any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any applicable
notice periods, if any, and any applicable grace periods) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof.

 

(h)                                 An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for thirty (30)
days or an order or decree approving or ordering any of the foregoing shall be
entered.

 

(i)                                     The Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

 

(j)                                    The Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

 

(k)                                 One or more judgments for the payment of
money in an aggregate amount in excess of the greater of $10.0 million or 5% of
the then effective Borrowing Base (to the extent not covered by independent
third party insurance provided by reputable insurers as to which the insurer
does not dispute coverage and is not subject to an insolvency proceeding) shall
be rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment.

 

(l)                                     The Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or a Guarantor party thereto
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this

 

88

--------------------------------------------------------------------------------


 

Agreement, or the Borrower or any Restricted Subsidiary or any of their
Affiliates shall so state in writing.

 

(m)                             A Change in Control shall occur.

 

(n)                                 Prior to the Williston Redemption Date, the
Existing Intercreditor Agreement shall for any reason cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against Borrower or any party thereto or any holder of any 2022 Second Lien
Notes, or shall be repudiated in writing by any of them, or cause the Liens of
the 2022 Second Lien Notes to be senior or pari passu in right to the Liens
securing the Secured Obligation, or any payment by Borrower or any Guarantor in
violation of the terms of the Existing Intercreditor Agreement.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent, at the direction of the Majority Lenders, shall, by notice
to the Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments and/or the LC Commitments, and
thereupon the Commitments and/or the LC Commitments shall terminate immediately,
and (ii) declare the Notes, if any, and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the Guarantors accrued hereunder and under the Loans, the Notes, if any, and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.09(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Loan Party; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes, if any, and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and the other obligations of the Borrower and the Guarantors
accrued hereunder and under the Loans, the Notes, if any, and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.09(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Loan Party.

 

(b)                                 In the case of the occurrence and
continuation of an Event of Default, the Administrative Agent and the Lenders
will have all other rights and remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other Disposition of collateral or otherwise received after maturity of the
Loans, whether from the Borrower, another Loan Party, by acceleration or
otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Instruments;

 

(ii)                                  second, to accrued interest on the Loans;

 

(iii)                               third, pro rata to principal outstanding on
the Loans and Secured Obligations referred to in clauses (b) and (c) of the
definition of “Secured Obligations”;

 

89

--------------------------------------------------------------------------------


 

(iv)                              fourth, to any other Secured Obligations;

 

(v)                                 fifth, to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.

 

(d)                                 In the case of the occurrence of an Event of
Default which results in the Commitments terminating then the Borrowing Base
shall automatically and concurrently be reduced to $0.

 

ARTICLE XI
THE ADMINISTRATIVE AGENT

 

Section 11.01                      Appointment; Powers.  Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  Each Lender (and each Person that becomes
a Lender hereunder pursuant to Section 12.04) hereby authorizes and directs the
Administrative Agent to enter into the Loan Documents, including without
limitation, the Security Instruments, on behalf of such Lender, in each case, as
needed to effectuate the transactions permitted by this Agreement and agrees
that the Administrative Agent may take such actions on its behalf as is
contemplated by the terms of such applicable Security Instrument. Without
limiting the provisions of Section 11.02 and Section 12.03, each Lender hereby
consents to the Administrative Agent and any successor serving in such capacity
and agrees not to assert any claim (including as a result of any conflict of
interest) against the Administrative Agent, or any such successor, arising from
the role of the Administrative Agent or such successor under the Loan Documents
so long as it is either acting in accordance with the terms of such documents
and otherwise has not engaged in gross negligence or willful misconduct.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing (the use of the term “agent”
herein and in the other Loan Documents with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law; rather, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except as provided in
Section 11.03, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI

 

90

--------------------------------------------------------------------------------


 

or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.07(b), Section 5.04(b), Section 8.13(c) or Section 12.02)
and in all cases the Administrative Agent shall be fully justified in failing or
refusing to act hereunder or under any other Loan Documents unless it shall
(a) receive written instructions from the Majority Lenders or the Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 2.07(b),
Section 5.04(b), Section 8.13(c) or Section 12.02) specifying the action to be
taken and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action, provided that no indemnity shall be provided
for any liabilities or losses determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders.  If a Default or Event of Default
has occurred and is continuing, then the Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the requisite Lenders in the written instructions (with indemnities) described
in this Section 11.03, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.  In no event, however, shall the Administrative
Agent be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, the Loan Documents or
applicable law.  The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 2.07(b),
Section 5.04(b), Section 8.13(c) or Section 12.02), and otherwise the
Administrative Agent shall not be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and the Issuing Bank
hereby waives the right to

 

91

--------------------------------------------------------------------------------


 

dispute the Administrative Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of the Note, if any, as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this Article XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                      Resignation of Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided in this Section 11.06, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, with the consent of the
Borrower, which consent shall not be unreasonably withheld or delayed (provided
that no such consent of the Borrower shall be required upon the occurrence and
during the continuance of an Event of Default under Section 10.01(a),
Section 10.01(b), Section 10.01(h) or Section 10.01(i)), to appoint a successor
from among the Lenders.  If no successor shall have been so appointed and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent from among the Lenders, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Section 11.07                      Administrative Agent as a Lender.  The
Administrative Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document,

 

92

--------------------------------------------------------------------------------


 

any related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, neither the Administrative Agent nor the Arrangers shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Simpson, Thacher & Bartlett LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document.  Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent irrespective of whether the principal of any Loan or LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Disbursements and all other Secured Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 12.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Except as specifically contemplated herein, nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or other Secured Party any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or other Secured Party or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or other
Secured Party in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender, the Issuing Bank and each other Secured
Party hereby authorizes the Administrative Agent to release any collateral that
is permitted to be sold or released pursuant to the terms of the Loan Documents
(including irrevocably authorizing the Administrative Agent to comply with the
provisions of Section 12.19 (without requirement of notice to or consent of any
Person except as expressly required by Section

 

93

--------------------------------------------------------------------------------


 

12.02(b)).  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all (a) releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.13 or is
otherwise authorized by the terms of the Loan Documents, (b) releases from the
Guaranty Agreement of any Subsidiary that is sold or otherwise disposed of as
permitted by the terms of Section 9.13 or as otherwise specifically authorized
by the terms of the Loan Documents and (c) other releases of collateral that may
be specifically authorized by the terms of the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10 or Section 12.19.

 

Section 11.11                      The Arrangers.  The Arrangers shall have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as a Lender hereunder.

 

Section 11.12                      Credit Bidding.  The Secured Parties hereby
irrevocably authorize the Administrative Agent, at the direction of the Majority
Lenders, to credit bid all or any portion of the Secured Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Secured Obligations pursuant to a deed in lieu of foreclosure or otherwise) and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Sections 363, 1123
or 1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Secured Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law.  In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be credit bid by the Administrative Agent at the direction
of the Majority Lenders on a ratable basis (with Secured Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any Disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Majority Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Majority Lenders contained in Section 12.02 of this
Agreement), (iv) the Administrative Agent on behalf of such acquisition vehicle
or vehicles shall be authorized to issue to each of the Secured Parties, ratably
on account of the relevant Secured Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or

 

94

--------------------------------------------------------------------------------


 

debt instruments issued by such acquisition vehicle, all without the need for
any Secured Party or acquisition vehicle to take any further action, and (v) to
the extent that Secured Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason, such Secured Obligations
shall automatically be reassigned to the Secured Parties pro rata and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Secured Obligations shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action. 
Notwithstanding that the ratable portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.  For the avoidance of doubt, Secured
Obligations under a Secured Swap Agreement shall not be subject to a credit bid
without the prior written consent of the relevant Secured Swap Provider.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing (i) delivered by hand or overnight courier service, mailed
by certified or registered mail, (ii) sent by telecopy or (iii) sent by email,
as follows:

 

(A)                               if to the Borrower, to it at 1000 Louisiana
St., Suite 6700, Houston, TX 77002, Attention: Mark J. Mize, Phone No. (832)
538-0303, Fax No. (832) 538-0220; and

 

(B)                               if to the Administrative Agent, to it at 1
Chase Tower, 10 South Dearborn, IL1-0010, Chicago, Illinois 60603 Attention: 
Leonida Mischke, Phone No. (312) 385-7055, Fax No. (312) 385-7096, and for all
other correspondence other than borrowings, continuation, conversion and Letter
of Credit requests, to it at 712 Main, 12th Floor, Houston, Texas 77002,
Attention of Ronald Dierker (Fax No. (713) 216-7794); and

 

(C)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

95

--------------------------------------------------------------------------------


 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Subject to Section 4.05, neither this
Agreement nor any provision hereof nor any Security Instrument nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

 

(i)                                     increase the Maximum Credit Amount or
Commitment of any Lender without the written consent of such Lender affected
thereby,

 

(ii)                                  increase the Borrowing Base without the
written consent of each of the Lenders, decrease or maintain the Borrowing Base
without the consent of the Required Lenders; provided that a Scheduled
Redetermination and the delivery of a Reserve Report may be postponed by the
Required Lenders; provided further that it is understood that any waiver (or
amendment or modification that would have the effect of a waiver) of the right
of the Required Lenders to adjust (through a reduction of) the Borrowing Base or
the amount of such adjustment in the form of a reduction to the Borrowing Base
pursuant to the Borrowing Base Adjustment Provisions in connection with the
occurrence of a relevant event giving rise to such right shall require the
consent of the Required Lenders,

 

(iii)                               reduce the principal amount of the Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Secured Obligations hereunder or under
any other Loan Document, without the written consent of each Lender or Secured
Swap Provider directly and adversely affected thereby (except in connection with
any amendment or waiver of the applicability of any post-default increase in
interest rates, which shall be effective with the written consent of the
Majority Lenders),

 

(iv)                              postpone the scheduled date of payment or
prepayment of the principal amount of the Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Secured
Obligations hereunder or under any other Loan Document, reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date, or
extend the expiry date of any Letter of Credit beyond the then current Maturity
Date without the written consent of each Lender directly and adversely affected
thereby,

 

96

--------------------------------------------------------------------------------


 

(v)                                 change Section 4.01(b) or Section 4.01(c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly and adversely affected
thereby,

 

(vi)                              waive or amend Section 3.04(c) or Section 6.01
or change the definition of “Applicable Percentage”, without the written consent
of each Lender directly and adversely affected thereby,

 

(vii)                           release any Guarantor (except as set forth in
the Guaranty Agreement or pursuant to a transaction permitted hereby) or release
a substantial portion of the collateral (other than as provided in
Section 11.10), in each case, without the written consent of each directly and
adversely affected Lender (other than any Defaulting Lender) or Secured Swap
Provider,

 

(viii)                        modify the terms of Section 10.02(c),
Section 12.14 or Section 12.19 without the written consent of (A) each Lender
directly and adversely affected thereby and the consent of each Person that is
directly and adversely affected hereby and (B) a party to a Swap Agreement
secured by the Security Instruments which is not a Lender (or an Affiliate of a
Lender) at the time of, or after giving effect to, such agreement; provided that
any waiver, amendment or modification to any Security Instrument that results in
the Secured Swap Obligations secured by such Security Instrument no longer being
secured thereby on an equal and ratable basis with the principal of the Loans,
or any amendment, modification or change to the definition of the terms
“Existing Secured Swap Agreement,” “Payment in Full,” “Secured Swap Agreement”
or “Secured Swap Provider,” shall also require the written consent of each
Secured Swap Party directly and adversely affected thereby, or

 

(ix)                              change (A) any of the provisions of this
Section 12.02(b) without the written consent of each Lender or other Secured
Swap Provider directly and adversely affected thereby, (B) the definitions of
“Majority Lenders,” “Required Lenders” or reduce the voting rights of any
Lender, without the written consent of each directly and adversely affected
Lender (other than any Defaulting Lender), (C) any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby; provided that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.

 

Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

(c)                                  Notwithstanding anything to the contrary
contained in the Loan Documents, the Administrative Agent and the Borrower, may
amend, modify or supplement any Loan Document without the consent of any Lender
in order to (i) correct, amend, cure or resolve any minor ambiguity, omission,
defect, typographical error, inconsistency or other manifest error therein,
(ii) add a guarantor or collateral or otherwise enhance the rights and benefits
of the Lenders, (iii) make minor administrative or operational changes not
adverse to any Lender or (iv) adhere to any local Governmental Requirement on
advice of local counsel.

 

(d)                                 Notwithstanding anything to the contrary
contained in any Loan Documents, the Commitment of any Defaulting Lender may not
be increased without its consent (it being understood, for avoidance of doubt,
that no Defaulting Lender shall have any right to approve or disapprove any
increase,

 

97

--------------------------------------------------------------------------------


 

decrease or reaffirmation of the Borrowing Base) and the Administrative Agent
may with the consent of the Borrower amend, modify or supplement the Loan
Documents to effectuate an increase to the Borrowing Base where such Defaulting
Lender does not consent to an increase to its Commitment, including not
increasing the Borrowing Base by the portion thereof applicable to the
Defaulting Lender.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent (provided
that counsel shall be limited to (x) one (1) counsel to such Persons, taken as a
whole, one (1) local counsel in each relevant jurisdiction and one
(1) regulatory counsel to all such Persons with respect to a relevant regulatory
matter, taken as a whole and (y), solely in the event of a conflict of interest,
one (1) additional counsel (and, if necessary, one (1) regulatory counsel and
one (1) local counsel in each relevant jurisdiction or for each matter) to each
group of similarly situated affected indemnified persons), the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses,
including all IntraLinks expenses, and the cost of environmental assessments and
audits and surveys and appraisals, in connection with the syndication of this
Agreement, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein or conducting of title reviews, mortgage
matches and collateral reviews, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iv) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ISSUING BANK, THE ARRANGERS AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE (PROVIDED THAT COUNSEL SHALL BE
LIMITED TO (X) ONE (1) COUNSEL TO SUCH INDEMNITEES, TAKEN AS A WHOLE, ONE
(1) LOCAL COUNSEL IN EACH RELEVANT JURISDICTION AND ONE (1) REGULATORY COUNSEL
TO ALL SUCH INDEMNITEES WITH RESPECT TO A RELEVANT REGULATORY MATTER, TAKEN AS A
WHOLE AND (Y), SOLELY IN THE EVENT OF A CONFLICT OF INTEREST, ONE (1) ADDITIONAL
COUNSEL (AND, IF NECESSARY, ONE (1) REGULATORY COUNSEL AND ONE (1) LOCAL COUNSEL
IN EACH RELEVANT JURISDICTION OR FOR EACH MATTER) TO EACH GROUP OF SIMILARLY
SITUATED AFFECTED INDEMNITEES), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE

 

98

--------------------------------------------------------------------------------


 

EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING THAT MAY BE BROUGHT BY THE BORROWER, ANY GUARANTOR, ANY OF
THEIR RESPECTIVE AFFILIATES OR ANY OTHER PERSON OR ENTITY, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE

 

99

--------------------------------------------------------------------------------


 

OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under Section 12.03(a) or Section 12.03(b), each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.

 

(d)                                 All amounts due under this Section 12.03
shall be payable not later than five (5) days after written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee, and provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender or an Affiliate of a Lender immediately prior to
giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

100

--------------------------------------------------------------------------------

 


 

(A)                               except in the case of an assignment to a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(E)                                the assignee must not be a natural Person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person), a Defaulting Lender or an Affiliate
or a Subsidiary of the Borrower or any other Loan Party.

 

(iii)                               Subject to Section 12.04(b)(iv), and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Maximum Credit Amount of, and principal amount of (and stated interest on) the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank(s) and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and, at its election,
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire

 

101

--------------------------------------------------------------------------------


 

(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 12.04(b) and any written consent to such
assignment required by Section 12.04(b), the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this
Section 12.04(b).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent or the Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (iii), (iv), (v), (vi) and (vii) of the proviso to
Section 12.02(b) that affects such Participant and for which such Lender would
have consent rights.  In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 (subject
to the requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  Unless otherwise required by the Internal Revenue Service, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

102

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender, and this Section 12.04 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Guarantors to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until Payment in Full.  The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Secured Obligations or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Secured Obligations
so satisfied shall be revived and continue as if such payment or proceeds had
not been received and the Administrative Agent’s and the Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Loan Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders and other Secured Parties to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement and the other Loan Documents
represent the final agreement among the parties hereto and thereto and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have

 

103

--------------------------------------------------------------------------------


 

received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Restricted Subsidiary against any of and
all the obligations of the Borrower or any Restricted Subsidiary owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured; provided that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.  The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 10.02(c) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, Issuing Bank(s) and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each
Lender, Issuing Bank(s) and their respective Affiliates under this Section 12.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, Issuing Bank(s) or their respective Affiliates may have. Each
Lender and Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                 THIS AGREEMENT, THE NOTES (IF ANY) AND ANY
LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION

 

104

--------------------------------------------------------------------------------


 

OF THE AFORESAID COURTS; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER
LOAN DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY
AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER
FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES (PROVIDED,
THAT THIS WAIVER SHALL NOT LIMIT RECOVERY BY AN INDEMNITEE PURSUANT TO
SECTION 12.03 FOR INDEMNIFICATION OF EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES PAID TO, OR ASSERTED BY, A THIRD PARTY); (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to

 

105

--------------------------------------------------------------------------------


 

keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement or any credit insurance provider, in each case relating to the
Borrower and its obligations, (g) with the consent of the Borrower, (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Restricted Subsidiary relating to the Borrower or any
Restricted Subsidiary and their businesses, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Restricted
Subsidiary and other than information pertaining to this Agreement routinely
provided by the Arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower or any Restricted Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Loans, it is
agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or

 

106

--------------------------------------------------------------------------------


 

received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Loans shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Secured Obligations (or, to the extent that the
principal amount of the Secured Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Secured Obligations (or, to the extent that the
principal amount of the Secured Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower).  All sums paid or agreed
to be paid to any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to such Lender, be
amortized, prorated, allocated and spread throughout the stated term of the
Loans, until payment in full so that the rate or amount of interest on account
of any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

 

Section 12.13                      EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                      Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Secured Obligations shall also extend to
and be available on a pro rata basis to any Person under any Swap Agreement
between the Borrower or any Restricted Subsidiary and such Person if either
(a) at the time such Swap Agreement was entered into, such Person was a Lender
or Affiliate of a Lender hereunder or (b) such Swap Agreement

 

107

--------------------------------------------------------------------------------


 

was in effect on the Closing Date and such Person or its Affiliate was a Lender
on the Closing Date, in each case, after giving effect to all netting
arrangements relating to such Swap Agreements.  Except as set forth in this
Agreement, no Person shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any such Swap
Agreements.

 

Section 12.15                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, the Issuing Bank or any Lender for any reason
whatsoever.  There are no third party beneficiaries.

 

Section 12.16                      USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and other Loan Parties, which information includes the name and address
of the Borrower and other Loan Parties and other information that will allow
such Lender to identify the Borrower and other Loan Parties in accordance with
the Patriot Act.

 

Section 12.17                      Flood Insurance Provisions.  Notwithstanding
any provision in this Agreement or any other Loan Document to the contrary, in
no event is or will any enclosed structure (having two walls and a roof) or
manufactured mobile home (each, a “Building”) be included as Collateral nor
included in the definition of “Mortgaged Property”, and no Building is hereby
nor shall be encumbered by a Mortgage, this Agreement or any other Loan
Document.

 

Section 12.18                      No Fiduciary Duty.  Each Lender and their
Affiliates (collectively, solely for purposes of this Section 12.18, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and its Subsidiaries and their stockholders and/or their affiliates.  The
Borrower, for itself and on behalf of its Subsidiaries, agrees that nothing in
this Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower or its Subsidiaries, their
stockholders or their affiliates, on the other.  The Borrower, for itself and on
behalf of its Subsidiaries, acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower or its Subsidiaries, their stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise Borrower or its Subsidiaries, their stockholders or their affiliates on
other matters) or any other obligation to the Borrower or any of its
Subsidiaries except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person.  The Borrower, for itself and its
Subsidiaries, acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower, for itself and its
Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Borrower or Subsidiary, in connection with such transaction or the
process leading thereto.

 

108

--------------------------------------------------------------------------------


 

Section 12.19                      Releases.

 

(a)                                 Release Upon Payment in Full.  Upon Payment
in Full, the Administrative Agent, at the written request and expense of the
Borrower, will promptly release, reassign and transfer the Collateral to the
Loan Parties.

 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise Disposed of by the Borrower
or any Restricted Subsidiary in a transaction permitted by the Loan Documents
and such Collateral shall no longer constitute or be required to be Collateral
under the Loan Documents, then the Administrative Agent, at the request and sole
expense of the Borrower and the applicable Restricted Subsidiary, shall promptly
execute and deliver all releases or other documents reasonably necessary or
desirable for the release of the Liens created by the applicable Security
Instrument on such Collateral.  At the request and sole expense of the Borrower,
a Loan Party shall be released from its obligations under the Loan Documents in
the event that all the capital stock or other Equity Interests of such Loan
Party shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Loan Documents and such Equity Interests shall no longer
constitute or be required to be Collateral under the Loan Documents.

 

Section 12.20                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 12.21                      Effect of Amendment and Restatement.

 

(a)                                 (a)                                 This
Agreement does not constitute a novation of the obligations and liabilities
under the Existing Credit Agreement or evidence repayment or termination of any
such obligations and liabilities.

 

(b)                                 Concurrently with the Closing Date,

 

(i)                                     each Commitment (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
be deemed to be continued under this Agreement and not novated;

 

109

--------------------------------------------------------------------------------


 

(ii)                                  any Existing Letters of Credit shall be
deemed issued under this Agreement;

 

(iii)                               this Agreement, each of the other Loan
Documents and all other ancillary documents executed in connection herewith and
therewith shall supersede and replace in their entirety the Existing Credit
Agreement, each other Loan Document (as defined in the Existing Credit
Agreement) and all ancillary documents executed in connection therewith and all
such superseded agreements and ancillary documents shall be of no further force
and effect,

 

(iv)                              the parties hereto and each Guarantor
acknowledge and agree that the Liens created by the Mortgages (as defined in the
Existing Credit Agreement) and the Security Instruments (as defined in the
Existing Credit Agreement) shall be carried forward and evidenced by the
Security Instruments and have not been released or impaired in any way, and

 

(v)                                 the Administrative Agent (as defined in the
Existing Credit Agreement, the “Existing Agent”) hereby assigns, transfers and
conveys to the Administrative Agent, without recourse or warranty, in its
capacity as the holder, mortgagee or beneficiary of the Collateral(as defined in
the Existing Credit Agreement) under or pursuant to the Loan Documents (as
defined in the Existing Credit Agreement), all Liens (as defined in the Existing
Credit Agreement) granted to the Existing Agent, for the ratable benefit of the
Existing Agent and the Persons who have Secured Obligations (as defined in the
Existing Credit Agreement) owing to them.

 

(c)                                  Concurrently with the Closing Date, each
Lender agrees that its Maximum Credit Amount and Applicable Percentage will
reflect the amounts set forth on Annex I and, without prejudice to the
Defaulting Lender provisions herein.

 

(d)                                 For avoidance of doubt, all participations
and other indebtedness, obligations and liabilities outstanding under the
Existing Credit Agreement immediately prior to the Closing Date shall continue
to constitute participations, and other indebtedness, obligations and
liabilities under this Agreement.  It is the intent of the parties hereto that
this Agreement amends, restates and supersedes in its entirety the Existing
Credit Agreement and re-evidences the obligations of the Borrower and the Loan
Parties outstanding thereunder.

 

(e)                                  Each party hereto hereby waives any
requirements for notice and consent required to give effect to such
reallocations referenced in the foregoing Sections 12.21(c) and (d).

 

[SIGNATURES BEGIN NEXT PAGE]

 

110

--------------------------------------------------------------------------------

 


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

HALCÓN RESOURCES CORPORATION,

 

as Borrower

 

 

 

By:

/s/ Mark J. Mize

 

 

Name: Mark J. Mize

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and Lender

 

 

 

By:

/s/ Darren Vanek

 

 

Name: Darren Vanek

 

 

Title: Authorized Signatory

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N. A.,

 

as Lender

 

 

 

By:

/s/ James V. Ducote

 

 

Name: James V. Ducote

 

 

Title: Managing Director

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

By:

/s/ Betsy Jocher

 

 

Name: Betsy Jocher

 

 

Title: Director

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

By:

/s/ Victor F. Cruz

 

 

Name: Victor F. Cruz

 

 

Title: Vice President

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

Natixis, New York Branch,

 

as Lender

 

 

 

By:

/s/ Bryce Le Foyer

 

 

Name: Bryce Le Foyer

 

 

Title: Director

 

 

 

 

By:

/s/ Vikram Nath

 

 

Name: Vikram Nath

 

 

Title: Director

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name: Jay T. Sartain

 

 

Title: Authorized Signatory

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Lender

 

 

 

By:

/s/ Josh Rosenthal

 

 

Name: Josh Rosenthal

 

 

Title: Authorized Signatory

 

 

Signature Page to Amended and Restated Senior Secured Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS AND CLOSING DATE COMMITMENTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable
Percentage

 

Closing Date
Commitment

 

Maximum Credit
Amount

 

JPMorgan Chase Bank, N.A.

 

17.8571

%

$

25,000,000.00

 

$

178,571,428.57

 

BMO Harris Bank N.A.

 

17.8571

%

$

25,000,000.00

 

$

178,571,428.57

 

Wells Fargo Bank, National Association

 

17.8571

%

$

25,000,000.00

 

$

178,571,428.57

 

Bank of America, N.A.

 

11.9048

%

$

16,666,666.67

 

$

119,047,619.07

 

Natixis, New York Branch

 

11.9048

%

$

16,666,666.67

 

$

119,047,619.07

 

Royal Bank of Canada

 

11.9048

%

$

16,666,666.66

 

$

119,047,619.00

 

Goldman Sachs Lending Partners LLC

 

10.7143

%

$

15,000,000.00

 

$

107,142,857.15

 

TOTAL

 

100.0000

%

$

140,000,000.00

 

$

1,000,000,000.00

 

 

--------------------------------------------------------------------------------

 


 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

HALCÓN RESOURCES CORPORATION

 

and each of the other Grantors (as defined herein)

 

in favor of

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

Dated as of September 7, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

2

 

 

 

Section 1.01

Definitions

2

Section 1.02

Other Definitional Provisions; References

3

 

 

 

ARTICLE II Guarantee

3

 

 

 

Section 2.01

Guarantee

3

Section 2.02

Payments

4

 

 

 

ARTICLE III Grant of Security Interest

4

 

 

 

Section 3.01

Grant of Security Interest

4

Section 3.02

Transfer of Pledged Securities

5

Section 3.03

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles

6

 

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

6

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

6

Section 4.02

No Subrogation, Contribution or Reimbursement

9

 

 

 

ARTICLE V Representations and Warranties

9

 

 

 

Section 5.01

Representations in Credit Agreement

9

Section 5.02

Benefit to the Guarantor

10

Section 5.03

[Reserved]

10

Section 5.04

Title; No Other Liens

10

Section 5.05

Perfected First Priority Liens

10

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

10

Section 5.07

Prior Names and Prior Chief Executive Office

10

Section 5.08

Pledged Securities

11

Section 5.09

Goods

11

Section 5.10

Instruments and Chattel Paper

11

Section 5.11

Truth of Information; Accounts

11

Section 5.12

Governmental Obligors

11

 

 

 

ARTICLE VI Covenants

11

 

 

 

Section 6.01

Covenants in Credit Agreement

12

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

12

Section 6.03

Maintenance of Records

13

Section 6.04

Right of Inspection

13

 

i

--------------------------------------------------------------------------------


 

Section 6.05

Further Identification of Collateral

13

Section 6.06

Changes in Locations, Name, etc.

13

Section 6.07

Compliance with Contractual Obligations

14

Section 6.08

Limitations on Dispositions of Collateral

14

Section 6.09

Pledged Securities

14

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

15

Section 6.11

Analysis of Accounts, Etc.

16

Section 6.12

Instruments and Tangible Chattel Paper

16

Section 6.13

Maintenance of Equipment

16

Section 6.14

Commercial Tort Claims

16

 

 

 

ARTICLE VII Remedial Provisions

17

 

 

 

Section 7.01

Pledged Securities

17

Section 7.02

Collections on Accounts, Etc.

18

Section 7.03

Proceeds

18

Section 7.04

New York UCC and Other Remedies

19

Section 7.05

Private Sales of Pledged Securities

20

Section 7.06

Waiver; Deficiency

20

Section 7.07

Non-Judicial Enforcement

21

 

 

 

ARTICLE VIII The Administrative Agent

21

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

21

Section 8.02

Duty of Administrative Agent

22

Section 8.03

Execution of Financing Statements

23

Section 8.04

Authority of Administrative Agent

23

 

 

 

ARTICLE IX Subordination of Indebtedness

24

 

 

 

Section 9.01

Subordination of All Guarantor Claims

24

Section 9.02

Claims in Bankruptcy

24

Section 9.03

Payments Held in Trust

24

Section 9.04

Liens Subordinate

24

Section 9.05

Notation of Records

25

 

 

 

ARTICLE X Miscellaneous

25

 

 

 

Section 10.01

Waiver

25

Section 10.02

Notices

25

Section 10.03

Payment of Expenses, Indemnities, Etc.

25

Section 10.04

Amendments in Writing

26

Section 10.05

Successors and Assigns

26

Section 10.06

Invalidity

26

Section 10.07

Counterparts

26

Section 10.08

Survival

26

Section 10.09

Captions

27

 

ii

--------------------------------------------------------------------------------


 

Section 10.10

No Oral Agreements

27

Section 10.11

Governing Law; Submission to Jurisdiction

27

Section 10.12

Acknowledgments

27

Section 10.13

Additional Grantors

28

Section 10.14

Set-Off

28

Section 10.15

Releases

28

Section 10.16

Reinstatement

29

Section 10.17

Acceptance

29

Section 10.18

Effect of Amendment and Restatement

29

 

SCHEDULES:

 

1.              Notice Addresses of Grantors

2.              Description of Pledged Securities

3.              Filings and Other Actions Required to Perfect Security Interests

4.              Correct Legal Name, Location of Jurisdiction of Organization,
Organizational Identification Number, Taxpayer Identification Number and Chief
Executive Office

5.              Prior Names and Prior Chief Executive Office

 

ANNEX:

 

I.                Form of Assumption Agreement

II.           Form of Acknowledgment and Consent

 

iii

--------------------------------------------------------------------------------

 


 

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
September 7, 2017, is made by Halcón Resources Corporation, a corporation duly
formed and existing under the laws of the State of Delaware (the “Borrower”),
and each of the other signatories hereto other than the Administrative Agent
(the Borrower and each of the other signatories hereto other than the
Administrative Agent, together with any other Subsidiary of the Borrower that
becomes a party hereto from time to time after the date hereof, the “Grantors”),
in favor of JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), for the banks and other financial institutions (the “Lenders”) from
time to time parties to the Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of even date herewith (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders, the Administrative Agent, and the other Agents party thereto.

 

WHEREAS, the Borrower, the Administrative Agent, the lenders and other parties
from time to time party thereto have entered into that certain Senior Secured
Revolving Credit Agreement, dated as of September 9, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower and the
Grantors entered into that certain Guarantee and Collateral Agreement, dated as
of September 9, 2016 (as amended supplemented or otherwise modified prior to the
date hereof, the “Existing Guarantee and Collateral Agreement”) in favor of the
Administrative Agent;

 

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement subject to the terms and conditions of the Credit Agreement;

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Loan Parties have made, and may make additional extensions of
credit to the Borrower;

 

WHEREAS, the Secured Swap Providers have entered, or may enter, into Secured
Swap Agreements;

 

WHEREAS, the Bank Products Providers have entered, or may enter, into agreements
to provide Bank Products;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and from the
agreements to provide Bank Products and Secured Swap Agreements; and

 

WHEREAS, it is a condition precedent to the effectiveness of the amendment and
restatement of the Existing Credit Agreement pursuant to the Credit Agreement
and to the obligation of the Lenders to make their respective extensions of
credit to the Borrower thereunder that the Grantors shall have amended and
restated the Existing Guarantee and

 

1

--------------------------------------------------------------------------------


 

Collateral Agreement by executing and delivering this Agreement to the
Administrative Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to amend and restate the Existing Credit
Agreement and enter into the Credit Agreement and to induce the Lenders and
other Secured Parties to make their respective extensions of credit to the
Borrower thereunder, to enter into Secured Swap Agreements and to provide Bank
Products, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions.

 

(a)                                 As used in this Agreement, each term defined
above shall have the meaning indicated above.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and the following terms as well as all
uncapitalized terms which are defined in the New York UCC on the date hereof are
used herein as so defined:  Accounts, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel
Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor” means a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” means this Amended and Restated Guarantee and Collateral Agreement,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“Credit Agreement” shall have the meaning assigned such term in the preamble.

 

“Existing Credit Agreement” shall have the meaning assigned such term in the
preamble.

 

“Existing Guarantee and Collateral Agreement” shall have the meaning assigned
such term in the preamble.

 

“Grantors” shall have the meaning assigned such term in the preamble.

 

“Guarantors” means, collectively, each Grantor other than the Borrower.

 

2

--------------------------------------------------------------------------------


 

“Issuers” means, collectively, each issuer of a Pledged Security.

 

“New York UCC” means the Uniform Commercial Code, as it may be amended, from
time to time in effect in the State of New York.

 

“Pledged Securities” means: (i) the Equity Interests described or referred to in
Schedule 2; and (ii) (a) the certificates or instruments, if any, representing
such Equity Interests, (b) all dividends (cash, stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests, (c) all
replacements, additions to and substitutions for any of the property referred to
in this definition, including, without limitation, claims against third parties,
(d) the proceeds, interest, profits and other income of or on any of the
property referred to in this definition and (e) all books and records relating
to any of the property referred to in this definition.

 

“Post-Default Rate” means the per annum rate of interest provided for in
Section 3.02(c) of the Credit Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, each Secured Swap Provider, each Bank Products Provider and
any other Person owed Secured Obligations.  “Secured Party” means any of the
foregoing individually.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

Section 1.02                             Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or subsection.  Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Agreement
unless otherwise stated herein.  Any reference herein to an exhibit, schedule or
annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein.  Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II
GUARANTEE

 

Section 2.01                             Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and each of their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower and the Guarantors when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor).  This is a

 

3

--------------------------------------------------------------------------------


 

guarantee of payment and not collection and the liability of each Guarantor is
primary and not secondary.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors.

 

(c)                                  Each Guarantor agrees that the Secured
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Article II or affecting the rights and remedies of the Administrative
Agent or any Secured Party hereunder.

 

(d)                                 Each Guarantor agrees that if the maturity
of any of the Secured Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
Article II shall remain in full force and effect until Payment in Full,
notwithstanding that from time to time during the term of the Credit Agreement,
no Secured Obligations may be outstanding.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Secured Obligations or any
payment received or collected from such Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of such Guarantor hereunder until Payment in Full.

 

Section 2.02                             Payments.  Each Guarantor hereby agrees
and guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim in Dollars at the Principal Office of the
Administrative Agent specified pursuant to the Credit Agreement.

 

ARTICLE III
GRANT OF SECURITY INTEREST

 

Section 3.01                             Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest and whether
now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

 

(1)                                 all Accounts;

 

4

--------------------------------------------------------------------------------


 

(2)                                 all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper);

 

(3)                                 all Commercial Tort Claims;

 

(4)                                 all Deposit Accounts other than payroll,
withholding tax and other fiduciary Deposit Accounts;

 

(5)                                 all Documents;

 

(6)                                 all General Intangibles (including, without
limitation, rights in and under any Swap Agreements);

 

(7)                                 all Goods (including, without limitation,
all Inventory and all Equipment, but excluding all Fixtures);

 

(8)                                 all Instruments;

 

(9)                                 all Investment Property;

 

(10)                          all Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing);

 

(11)                          all Pledged Securities;

 

(12)                          all Supporting Obligations;

 

(13)                          all books and records pertaining to the
Collateral;

 

(14)                          to the extent not otherwise included, any other
property insofar as it consists of personal property of any kind or character
defined in and subject to the New York UCC; and

 

(15)                          to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security,
income, royalties and other payments now or hereafter due and payable with
respect to, and guarantees and supporting obligations relating to, any and all
of the Collateral and, to the extent not otherwise included, all payments of
insurance (whether or not the Administrative Agent is the loss payee thereof),
or any indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the foregoing Collateral, all other claims,
including all cash, guarantees and other Supporting Obligations given with
respect to any of the foregoing.

 

Section 3.02                             Transfer of Pledged Securities.  All
certificates and instruments, if any, representing or evidencing the Pledged
Securities shall be delivered to and held pursuant hereto by the Administrative
Agent or a Person designated by the Administrative Agent and, in the case of an
instrument or certificate in registered form, shall be duly indorsed to the
Administrative Agent or in blank by an effective endorsement (whether on the
certificate or instrument or on a

 

5

--------------------------------------------------------------------------------


 

separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent. 
Notwithstanding the preceding sentence, all Pledged Securities must be delivered
or transferred in such manner, and each Grantor shall take all such further
action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the New York UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).

 

Section 3.03                             Grantors Remain Liable under Accounts,
Chattel Paper and Payment Intangibles.  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Accounts,
Chattel Paper and Payment Intangibles to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to each such Account, Chattel Paper
or Payment Intangible.  Neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent or any
such other Secured Party of any payment relating to such Account, Chattel Paper
or Payment Intangible, pursuant hereto, nor shall the Administrative Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

ARTICLE IV
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

 

Section 4.01                             Acknowledgments, Waivers and Consents.

 

(a)                                 Each Guarantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the guarantee and
the provision of collateral security for the Secured Obligations, which
obligations consist, in part, of the obligations of Persons other than such
Guarantor and that such Guarantor’s guarantee and provision of collateral
security for the Secured Obligations are absolute, irrevocable and unconditional
under any and all circumstances.  In full recognition and furtherance of the
foregoing, each Guarantor understands and agrees, to the fullest extent
permitted under applicable law and except as may otherwise be expressly and
specifically provided in the Loan Documents, that each Guarantor shall remain
obligated hereunder (including, without limitation, with respect to the
guarantee made by such Guarantor hereby and the collateral security provided by
such Guarantor herein) and the enforceability and effectiveness of this
Agreement and the liability of such Guarantor, and the rights, remedies, powers
and privileges of the Administrative Agent and the other Secured Parties under
this Agreement and the other Loan Documents shall not be affected, limited,
reduced, discharged or terminated in any way:

 

6

--------------------------------------------------------------------------------


 

(i)                                     notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (A) any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Secured Obligations continued; (B) the Secured Obligations, the liability of any
other Person upon or for any part thereof or any collateral security or
guarantee therefore or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent or any other
Secured Party; (C) the Credit Agreement, the other Loan Documents, any Secured
Swap Agreement and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Secured Swap Providers, Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time; (D) the Borrower, any Guarantor or any other Person may from time to time
accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Loan Document or Secured Swap Agreement, all or any part of the Secured
Obligations or any Collateral now or in the future serving as security for the
Secured Obligations; (E) any collateral security, guarantee or right of offset
at any time held by the Administrative Agent or any other Secured Party for the
payment of the Secured Obligations may be sold, exchanged, waived, surrendered
or released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and

 

(ii)                                  without regard to, and each Guarantor
hereby expressly waives to the fullest extent permitted by law any defense now
or in the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any Secured
Swap Agreement, any of the Secured Obligations or any other collateral security
therefore or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party;
(B) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Guarantor or any other Person against the Administrative Agent or any other
Secured Party; (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any Guarantor or any other Person at any time liable for the payment of all
or part of the Secured Obligations or the failure of the Administrative Agent or
any other Secured Party to file or enforce a claim in bankruptcy or other
proceeding with respect to any Person; or any sale, lease or transfer of any or
all of the assets of the any Guarantor, or any changes in the partners of any
Guarantor; (D) the fact that any Collateral or Lien contemplated or intended to
be given, created or granted as security for the repayment of the Secured
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Guarantors that it is not entering into this Agreement in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the Secured
Obligations; (E) any failure of the Administrative Agent or any other Secured
Party to marshal assets in favor of any Guarantor or any other Person, to
exhaust any collateral for all or any part of the Secured Obligations, to pursue
or exhaust any right, remedy, power or privilege it may have against any
Guarantor or any other Person or to take any action whatsoever to mitigate or
reduce any Guarantor’s liability under this Agreement or any other

 

7

--------------------------------------------------------------------------------


 

Loan Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the Secured
Obligations may at any time and from time to time exceed the aggregate liability
of such Guarantor under this Agreement; or (H) any other circumstance or act
whatsoever, including any action or omission of the type described in
Section 4.01(a)(i) (with or without notice to or knowledge of any Guarantor),
which constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Secured Obligations, or of such
Guarantor under the guarantee contained in Article II or with respect to the
collateral security provided by such Guarantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 Each Guarantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Loan
Document, all notices to such Guarantor, or to any other Person, including but
not limited to, notices of the acceptance of this Agreement, the guarantee
contained in Article II or the provision of collateral security provided herein,
or the creation, renewal, extension, modification, accrual of any Secured
Obligations, or notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in Article II or upon the
collateral security provided herein, or of default in the payment or performance
of any of the Secured Obligations owed to the Administrative Agent or any other
Secured Party and enforcement of any right or remedy with respect thereto; or
notice of any other matters relating thereto; the Secured Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in Article II and the collateral security provided herein
and no notice of creation of the Secured Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrower need be given to
any Guarantor; and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in Article II and on the
collateral security provided herein; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) any statute of
limitations affecting any Guarantor’s liability hereunder or the enforcement
thereof; (iv) all rights of revocation with respect to the Secured Obligations,
the guarantee contained in Article II and the provision of collateral security
herein; and (v) all principles or provisions of law which conflict with the
terms of this Agreement and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Secured Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not

 

8

--------------------------------------------------------------------------------


 

impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any other Secured Party
against any Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in Article II or any
property subject thereto.

 

Section 4.02                             No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by any Guarantor hereunder or
any set-off or application of funds of any Guarantor by the Administrative Agent
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any other Secured Party against
the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any other Secured Party for
the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any indemnity, exoneration, participation, contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, and each Guarantor hereby expressly waives,
releases, and agrees not to exercise any all such rights of subrogation,
reimbursement, indemnity and contribution.  Each Guarantor further agrees that
to the extent that such waiver and release set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement, indemnity and contribution such Guarantor may have
against the Borrower, any other Guarantor or against any collateral or security
or guarantee or right of offset held by the Administrative Agent or any other
Secured Party shall be junior and subordinate to any rights the Administrative
Agent and the other Secured Parties may have against the Borrower and such
Guarantor and to all right, title and interest the Administrative Agent and the
other Secured Parties may have in any collateral or security or guarantee or
right of offset.  The Administrative Agent, for the benefit of the Secured
Parties, may use, sell or dispose of any item of Collateral or security as it
sees fit without regard to any subrogation rights any Guarantor may have, and
upon any disposition or sale, any rights of subrogation any Guarantor may have
shall terminate.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders and the other
Secured Parties to enter into Secured Swap Agreements and to provide Bank
Products, each Grantor hereby represents and warrants to the Administrative
Agent and each other Secured Party that:

 

Section 5.01                             Representations in Credit Agreement. 
In the case of each Guarantor, the representations and warranties set forth in
Article VII of the Credit Agreement as they relate to such Guarantor (in its
capacity as a Subsidiary of the Borrower) or to the Loan Documents to which such
Guarantor is a party are true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material  respects (unless already qualified by materiality in
which case such

 

9

--------------------------------------------------------------------------------


 

applicable representation and warranty shall be true and correct) as of such
specified earlier date; provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of this
Section 5.01, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 5.02                             Benefit to the Guarantor.  The Borrower
is a member of an affiliated group of companies that includes each Guarantor,
and the Borrower and the Guarantors are engaged in related businesses.  Each
Guarantor is a Subsidiary of the Borrower and its guaranty and surety
obligations pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, it; and it has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and the Borrower.

 

Section 5.03                             [Reserved].

 

Section 5.04                             Title; No Other Liens.  Except for the
security interest granted to the Administrative Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement and Liens permitted under
Section 9.03 of the Credit Agreement, such Grantor is the legal and beneficial
owner of its respective items of the Collateral free and clear of any and all
Liens.  No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to the Existing Credit Agreement, the Existing
Guarantee and Collateral Agreement, this Agreement, the Security Instruments or
as are filed to secure Liens permitted by Section 9.03 of the Credit Agreement.

 

Section 5.05                             Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly executed form) will constitute
valid perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for
Excepted Liens which have priority over the Liens on the Collateral by operation
of law.

 

Section 5.06                             Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational number,
taxpayer identification number and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4.

 

Section 5.07                             Prior Names and Prior Chief Executive
Office.  Schedule 5 correctly sets forth (a) all names and trade names that such
Grantor has used in the last five years and (b) the chief executive offices of
such Grantor over the last five years (if different from that which is set forth
in Section 5.06 above).

 

10

--------------------------------------------------------------------------------

 


 

Section 5.08                             Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by such Grantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the capital stock or other Equity Interests of each Issuer owned
by such Grantor.  All the shares (or such other interests) of the Pledged
Securities have been duly and validly issued and, in the case of shares of stock
of a corporation, are fully paid and nonassessable; and such Grantor is the
record and beneficial owner of, and has good title to, the Pledged Securities
pledged by it hereunder, free of any and all Liens (except Excepted Liens) or
options, warrants, puts, calls or other rights of any other Person, and
restrictions or options in favor of, or claims of, any other Person, except the
security interest created by the Existing Guarantee and Collateral Agreement or
this Agreement.  The pledged LLC interests and the pledged partnership interests
do not, by their terms, provide that they are securities to be governed by
Article 8 of the New York UCC — Investment Securities. For the avoidance of
doubt, notwithstanding anything herein to the contrary, in no event shall the
Equity Interests of any Unrestricted Subsidiary be required to be pledged.

 

Section 5.09                             Goods.  No portion of the Collateral
constituting Goods is in the possession of a bailee that has issued a negotiable
or non-negotiable document covering such Collateral.

 

Section 5.10                             Instruments and Chattel Paper.  Such
Grantor has delivered to the Administrative Agent all Collateral constituting
Instruments and Chattel Paper having in value in excess of $1,000,000.  No
Collateral constituting Chattel Paper or Instruments contains any statement
therein to the effect that such Collateral has been assigned to an identified
party other than the Administrative Agent, and the grant of a security interest
in such Collateral in favor of the Administrative Agent hereunder does not
violate the rights of any other Person as a secured party.

 

Section 5.11                             Truth of Information; Accounts.  All
information with respect to the Collateral set forth in any schedule,
certificate or other writing at any time heretofore or hereafter furnished by
such Grantor to the Administrative Agent or any other Secured Party, and all
other written information heretofore or hereafter furnished by such Grantor to
the Administrative Agent or any other Secured Party is and will be true and
correct in all material respects as of the date furnished.  The amount
represented by such Grantor to the Administrative Agent and the Lenders from
time to time as owing by each Account Debtor or by all Account Debtors in
respect of the Accounts, Chattel Paper and Payment Intangibles will at such time
be the correct amount actually owing by such Account Debtor or Account Debtors
thereunder.  The place where each Grantor keeps its records concerning the
Accounts, Chattel Paper and Payment Intangibles is 1000 Louisiana St.,
Suite 6700, Houston, TX 77002.

 

Section 5.12                             Governmental Obligors.  None of the
Account Debtors on such Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

ARTICLE VI
COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until Payment in
Full:

 

11

--------------------------------------------------------------------------------


 

Section 6.01                             Covenants in Credit Agreement.  In the
case of each Guarantor, such Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Subsidiaries.

 

Section 6.02                             Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.05 and shall defend such security
interest against the claims and demands of all Persons whomsoever except for
Excepted Liens.

 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of such Grantor, such Grantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to
preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Secured Party to
enforce its rights, remedies, powers and privileges under this Agreement with
respect to such Liens or to otherwise obtain or preserve the full benefits of
this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantors under Section 6.02(b):  (i) upon the request of the Administrative
Agent or any other Secured Party, such Grantor shall take or cause to be taken
all actions (other than any actions required to be taken by the Administrative
Agent or any Lender) requested by the Administrative Agent to cause the
Administrative Agent to (A) have “control” (within the meaning of Sections
9-104, 9-105, 9-106, and 9-107 of the New York UCC) over any Collateral
constituting Deposit Accounts, Electronic Chattel Paper, Investment Property
(including the Pledged Securities), or Letter-of-Credit Rights, including,
without limitation, executing and delivering any agreements, in form and
substance satisfactory to the Administrative Agent, with securities
intermediaries, Issuers or other Persons in order to establish “control”, and
each Grantor shall promptly notify the Administrative Agent and the other
Secured Parties of such Grantor’s acquisition of any such Collateral, and (B) be
a “protected purchaser” (as defined in Section 8-303 of the New York UCC);
(ii) with respect to Collateral other than certificated securities and Goods
covered by a document in the possession of a Person other than such Grantor or
the Administrative Agent, such Grantor shall obtain written acknowledgment that
such Person holds possession for the Administrative Agent’s benefit; and
(iii) with respect to any Collateral constituting Goods that are in the
possession of a bailee, such Grantor shall provide prompt notice to the
Administrative Agent and the other Secured Parties of any such Collateral then
in the possession of such bailee, and such Grantor shall take or cause to be
taken all actions (other than any actions required to be taken by the
Administrative Agent or any other Secured Party) necessary or requested by the
Administrative

 

12

--------------------------------------------------------------------------------


 

Agent to cause the Administrative Agent to have a perfected security interest in
such Collateral under applicable law.

 

(d)                                 This Section 6.02 and the obligations
imposed on each Grantor by this Section 6.02 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 6.03                             Maintenance of Records.  Such Grantor
will keep and maintain at its own cost and expense satisfactory and complete
records of the Collateral, including, without limitation, a record of all
payments received and all credits granted with respect to the Accounts.  For the
Administrative Agent’s and the other Secured Parties’ further security, the
Administrative Agent, for the ratable benefit of the Secured Parties, shall have
a security interest in all of such Grantor’s books and records pertaining to the
Collateral, and such Grantor shall turn over any such books and records to the
Administrative Agent or to its representatives during normal business hours at
the request of the Administrative Agent and shall provide such clerical and
other assistance as may be reasonably requested with regard thereto.

 

Section 6.04                             Right of Inspection.  The
Administrative Agent and the other Secured Parties and their respective
representatives shall at all times have full and free access during normal
business hours to all the books, correspondence and records of such Grantor, and
the Administrative Agent and the other Secured Parties and their respective
representatives may examine the same, take extracts therefrom and make
photocopies thereof and shall at all times also have the right to enter into and
upon any premises where any of the Collateral (including, without
limitation, Inventory or Equipment) is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein, and such
Grantor agrees to render to the Administrative Agent and the other Secured
Parties and their respective representatives, at such Grantor’s sole cost and
expense, such clerical and other assistance as may be reasonably requested with
regard to any of the foregoing.  The Administrative Agent and the other Secured
Parties and their respective representatives shall use reasonable efforts to
give Grantors prior written notice of such entry and to use reasonable efforts
to not disturb Grantors’ ordinary course of business.

 

Section 6.05                             Further Identification of Collateral. 
Such Grantor will furnish to the Administrative Agent and the Lenders from time
to time, at such Grantor’s sole cost and expense, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.

 

Section 6.06                             Changes in Locations, Name, etc.  Such
Grantor recognizes that financing statements pertaining to the Collateral have
been or may be filed where such Grantor maintains any Collateral or is
organized.  Without limitation of any other covenant herein, such Grantor will
not cause or permit (i) any change to be made in its name, identity or corporate
structure or (ii) any change to (A) the identity of any warehouseman, common
carrier, other third-party transporter, bailee or any agent or processor in
possession or control of any Collateral or (iii) such Grantor’s jurisdiction of
organization or (iv) the location of any Collateral, unless such Grantor shall
have first (1) notified the Administrative Agent and the other Secured Parties
of such change at least ten (10) days prior to the effective date of such
change, and (2) taken all

 

13

--------------------------------------------------------------------------------


 

action reasonably requested by the Administrative Agent or any other Secured
Party for the purpose of maintaining the perfection and priority of the
Administrative Agent’s security interests under this Agreement.  In any notice
furnished pursuant to this Section 6.06, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 6.07                             Compliance with Contractual
Obligations.  Such Grantor will perform and comply in all material respects with
all its contractual obligations relating to the Collateral (including, without
limitation, with respect to the goods or services, the sale or lease or
rendition of which gave rise or will give rise to each Account).

 

Section 6.08                             Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize, and such Grantor agrees not to sell, transfer, lease or otherwise
dispose of any of the Collateral, or attempt, offer or contract to do so except
to the extent expressly permitted by the Credit Agreement.

 

Section 6.09                             Pledged Securities.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
Equity Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer, if applicable, acceptable to the Administrative Agent covering such
certificate or instrument duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor will not (i) unless otherwise permitted
hereby, vote to enable, or take any other action to permit, any Issuer to issue
any stock or other Equity Interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any stock or other Equity Interests of any nature of any Issuer,
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien other than Liens permitted under
Section 9.03 of the Credit Agreement or option in favor of, or any claim of any
Person with respect to, any of the Pledged Securities or Proceeds thereof, or
any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or

 

14

--------------------------------------------------------------------------------


 

ability of such Grantor or the Administrative Agent to sell, assign or transfer
any of the Pledged Securities or Proceeds thereof.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 6.09(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 7.01(c) and Section 7.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.01(c) or Section 7.05 with respect to the Pledged
Securities issued by it.

 

(d)                                 Such Grantor shall furnish to the
Administrative Agent such stock powers and other equivalent instruments of
transfer, if applicable, as may be required by the Administrative Agent to
assure the transferability of and the perfection of the security interest in the
Pledged Securities when and as often as may be reasonably requested by the
Administrative Agent.

 

(e)                                  The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other Equity Interests of
the Issuer thereof owned by any Grantor.  Each Grantor will not permit any
Issuer of any of the Pledged Securities to issue any new shares (or other
interests) of any class of capital stock or other Equity Interests of such
Issuer without the prior written consent of the Administrative Agent.

 

(f)                                   Each Grantor shall not agree to any
amendment of a partnership agreement, LLC agreement or other organic document
relating to any Pledged Security that in any way adversely affects the
perfection of the security interest of the Administrative Agent in the Pledged
Securities, including any amendment electing to treat the membership interest or
partnership interest of such Grantor as a security under Section 8-103 of the
New York UCC.  In the event of a foreclosure or a taking of Pledged Securities
consisting of partnership interests or LLC interests in lieu of foreclosure
pursuant to any Security Instrument executed in connection with the Credit
Agreement, the Administrative Agent or its assignee or transferee, at any of
their option, will, without any further action or consent, become a member or
partner upon the exercise of such option by the Administrative Agent, its
assignee or transferee, having all of the rights, powers and privileges of a
member or partner with respect to such Equity Interest, including, without
limitation, the right to participate in the management of the business, to vote
such Equity Interest and to receive distributions hereunder.

 

Section 6.10                             Limitations on Modifications, Waivers,
Extensions of Agreements Giving Rise to Accounts.  Such Grantor will not
(i) amend, modify, terminate or waive any provision of any Chattel
Paper, Instrument or any agreement giving rise to an Account or Payment
Intangible in any manner which could reasonably be expected to materially
adversely affect the value of such Chattel Paper, Instrument, Payment Intangible
or Account as Collateral, or (ii) fail to exercise promptly and diligently each
and every material right which it may have under any Chattel Paper, Instrument
and each agreement giving rise to an Account or Payment Intangible (other than
any right of termination).  Such Grantor shall deliver to the Administrative
Agent a

 

15

--------------------------------------------------------------------------------


 

copy of each material demand, notice or document received by it relating in any
way to any Chattel Paper, Instrument or any agreement giving rise to an Account
or Payment Intangible.

 

Section 6.11                             Analysis of Accounts, Etc.  The
Administrative Agent shall have the right from time to time to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles in any
manner and through any medium that it reasonably considers advisable, and each
Grantor, at such Grantor’s sole cost and expense, shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection therewith.  At any time and from time to time, upon the
Administrative Agent’s request and at the expense of each Grantor, such Grantor
shall furnish to the Administrative Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts, Chattel Paper
and Payment Intangibles, and all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
Chattel Paper and Payment Intangibles, including, without limitation, all
original orders, invoices and shipping receipts.

 

Section 6.12                             Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, such
Instrument or Tangible Chattel Paper shall be immediately delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

Section 6.13                             Maintenance of Equipment.  Such Grantor
will maintain each item of Equipment in good operating condition, ordinary wear
and tear and immaterial impairments of value and damage by the elements
excepted, and will provide all maintenance, service and repairs necessary for
such purpose.

 

Section 6.14                             Commercial Tort Claims.  If such
Grantor shall at any time hold or acquire a Commercial Tort Claim that satisfies
the requirements of the following sentence, such Grantor shall, within thirty
(30) days after such Commercial Tort Claim satisfies such requirements, notify
the Administrative Agent and the other Secured Parties in a writing signed by
such Grantor containing a brief description thereof, and granting to the
Administrative Agent in such writing (for the benefit of the Secured Parties) a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent and the other Secured Parties.  The provisions of the
preceding sentence shall apply only to a Commercial Tort Claim that satisfies
the following requirements:  (i) the monetary value claimed by or payable to the
relevant Grantor in connection with such Commercial Tort Claim shall exceed
$1,000,000, and either (ii) (A) such Grantor shall have filed a law suit or
counterclaim or otherwise commenced legal proceedings (including, without
limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) such Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim.  In addition, to the
extent that the existence of any Commercial Tort Claim held or acquired by any
Grantor is disclosed by such Grantor in any public filing with the Securities
Exchange Commission or any successor thereto or analogous Governmental
Authority, or to the extent that the existence of any such Commercial Tort Claim
is disclosed in any press release issued by any Grantor, then, upon the request
of the Administrative Agent, the relevant Grantor shall, within thirty (30) days
after such request is made, transmit to the Administrative Agent and

 

16

--------------------------------------------------------------------------------


 

the other Secured Parties a writing signed by such Grantor containing a brief
description of such Commercial Tort Claim and granting to the Administrative
Agent in such writing (for the benefit of the Secured Parties) a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Administrative Agent and the other Secured Parties.

 

ARTICLE VII
REMEDIAL PROVISIONS

 

Section 7.01                             Pledged Securities.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 7.01(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer and to
exercise all voting and corporate rights with respect to the Pledged Securities,
in each case, to the extent permitted in the Credit Agreement.

 

(b)                                 If an Event of Default shall occur and be
continuing, then at any time in the Administrative Agent’s discretion without
notice, (i) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Secured Obligations in accordance
with Section 10.02(c) of the Credit Agreement, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders (or other equivalent body) of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder (and each Issuer party hereto hereby agrees) to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the

 

17

--------------------------------------------------------------------------------


 

Pledged Securities directly to the Administrative Agent.  Each Grantor agrees
that it will cause any Issuer of any Pledged Securities pledged by such Grantor
hereunder (other than if such Issuer is also a Grantor hereunder) to execute and
deliver to the Administrative Agent an Acknowledgment and Consent in the form of
Annex II hereto.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.02                             Collections on Accounts, Etc.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles subject to the
Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default.  Upon the request of the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, each Grantor shall notify the Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent. 
The Administrative Agent may in its own name or in the name of others
communicate with the Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any Accounts, Chattel Paper or Payment
Intangibles.

 

Section 7.03                             Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Accounts, Instruments, Chattel Paper and
Payment Intangibles, when collected or received by each Grantor, and any other
cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a special
collateral account maintained by the Administrative Agent, subject to withdrawal
by the Administrative Agent for the ratable benefit of the Secured Parties only,
as hereinafter provided, and, until so turned over, shall be held by such
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties, segregated from other funds of any such Grantor.  Each deposit
of any such Proceeds shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.  All
Proceeds (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments) while held by the Administrative Agent (or
by any Grantor in trust for the Administrative Agent for the ratable benefit of
the Secured Parties) shall continue to be collateral security for all of the
Secured Obligations and shall not constitute payment thereof until applied as
hereinafter provided.  At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have

 

18

--------------------------------------------------------------------------------


 

occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent shall apply all or any part of the funds on deposit in
said special collateral account on account of the Secured Obligations in such
order as the Administrative Agent may elect, and any part of such funds which
the Administrative Agent elects not so to apply and deems not required as
collateral security for the Secured Obligations shall be paid over from time to
time by the Administrative Agent to each Grantor or to whomsoever may be
lawfully entitled to receive the same.  Notwithstanding the foregoing, no
amounts received from any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor.

 

Section 7.04                             New York UCC and Other Remedies.

 

(a)                                 If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents, any
Secured Swap Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights, remedies, powers
and privileges of a secured party under the New York UCC (whether the New York
UCC is in effect in the jurisdiction where such rights, remedies, powers or
privileges are asserted) or any other applicable law or otherwise available at
law or equity.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released.  If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in

 

19

--------------------------------------------------------------------------------


 

whole or in part of the Secured Obligations, in accordance with
Section 10.02(c) of the Credit Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615 of the New
York UCC, does the Administrative Agent need to account for the surplus, if any,
to any Grantor.  To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any other Secured Party arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Secured Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

 

Section 7.05                             Private Sales of Pledged Securities. 
Each Grantor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all of the Pledged Securities, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. 
Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may reasonably be necessary to make such sale or sales of all or
any portion of the Pledged Securities pursuant to this Section 7.05 valid and
binding and in compliance with any and all other applicable Governmental
Requirements.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7.05 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.05 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants.

 

Section 7.06                             Waiver; Deficiency.  Each Grantor
waives and agrees not to assert any rights or privileges which it may acquire
under the New York UCC or any other applicable law.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Secured Obligations and the fees and

 

20

--------------------------------------------------------------------------------


 

disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

 

Section 7.07                             Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Section 8.01                             Administrative Agent’s Appointment as
Attorney-in-Fact, Etc.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority, coupled with an interest, in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(i)                                     pay or discharge taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefore and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.04 or Section 7.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, Chattel
Paper or Payment Intangible or with respect to any other Collateral, and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account, Instrument
or  General Intangible or with respect to any other Collateral whenever payable;
(C) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (D) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mail addressed to any Grantor, and to execute, assign and indorse

 

21

--------------------------------------------------------------------------------


 

negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (I) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 8.01,
together with interest thereon at the Post-Default Rate from the date of payment
by the Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue and in compliance
hereof.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

 

Section 8.02                             Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account and
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Administrative Agent and the
other

 

22

--------------------------------------------------------------------------------


 

Secured Parties hereunder are solely to protect the Administrative Agent’s and
the other Secured Parties’ interests in the Collateral and shall not impose any
duty upon the Administrative Agent or any other Secured Party to exercise any
such powers.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct. 
To the fullest extent permitted by applicable law, the Administrative Agent
shall be under no duty whatsoever to make or give any presentment, notice of
dishonor, protest, demand for performance, notice of non-performance, notice of
intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral or the Secured Obligations, or to take any steps
necessary to preserve any rights against any Grantor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters.  Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Administrative Agent
or any other Secured Party to proceed against any Grantor or other Person,
exhaust any Collateral or enforce any other remedy which the Administrative
Agent or any other Secured Party now has or may hereafter have against each
Guarantor, any Grantor or other Person.

 

Section 8.03                             Execution of Financing Statements. 
Pursuant to the New York UCC and any other applicable law, each Grantor
authorizes the Administrative Agent, its counsel or its representative, at any
time and from time to time, to file or record financing statements, continuation
statements, amendments thereto and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement.  Additionally, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of the Grantor”, “all personal
property of the Grantor” or words of similar effect.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

Section 8.04                             Authority of Administrative Agent. 
Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

23

--------------------------------------------------------------------------------

 


 

ARTICLE IX
SUBORDINATION OF INDEBTEDNESS

 

Section 9.01                             Subordination of All Guarantor Claims. 
As used herein, the term “Guarantor Claims” means all debts and obligations of
the Borrower or any other Grantor to any Grantor, whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Guarantor Claims.

 

Section 9.02                             Claims in Bankruptcy.  In the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief or other
insolvency proceedings involving any Grantor, the Administrative Agent on behalf
of the Secured Parties shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Guarantor Claims.  Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Secured Obligations as provided
under Section 10.02(c) of the Credit Agreement.  Should any Agent or Secured
Party receive, for application upon the Secured Obligations, any such dividend
or payment which is otherwise payable to any Grantor, and which, as between such
Grantor, shall constitute a credit upon the Guarantor Claims, then upon payment
in full of the Secured Obligations, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the other Secured
Parties to the extent that such payments to the Administrative Agent and the
other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the Secured Obligations which would have been
unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.

 

Section 9.03                             Payments Held in Trust.  In the event
that notwithstanding Section 9.01 and Section 9.02, any Grantor should receive
any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

 

Section 9.04                             Liens Subordinate.  Each Grantor agrees
that, until Payment in Full, any Liens securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Secured Obligations, regardless of whether such encumbrances in favor of
such Grantor, the Administrative Agent or any other Secured Party presently
exist or are hereafter created or attach.  Without the prior written consent of
the Administrative Agent, no Grantor, during the period prior to Payment in
Full, shall (a) exercise

 

24

--------------------------------------------------------------------------------


 

or enforce any creditor’s right it may have against any debtor in respect of the
Guarantor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

 

Section 9.05                             Notation of Records.  Upon the request
of the Administrative Agent, all promissory notes and all accounts receivable
ledgers or other evidence of the Guarantor Claims accepted by or held by any
Grantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Agreement.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01                      Waiver.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.02                      Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

Section 10.03                      Payment of Expenses, Indemnities, Etc.

 

(a)                                 Each Grantor agrees to pay or promptly
reimburse the Administrative Agent and each other Secured Party for all
advances, charges, costs and expenses (including, without limitation, all costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, court costs and attorneys’ fees, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement) incurred because of, incident to,
or with respect to, the Collateral (including, without limitation, any exercise
of rights or remedies in connection therewith) or the execution, delivery,
enforcement, performance and administration of this Agreement, to the extent the
Borrower would be required to do so pursuant to Section 12.03 of the Credit
Agreement.  All amounts for which any Grantor is liable pursuant to this
Section 10.03 shall be due and payable by such Grantor to the Secured Parties
upon demand.

 

Section 10.04                      Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 12.02 of the Credit Agreement.

 

Section 10.05                      Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Administrative Agent and the other Secured Parties and their
successors and assigns; provided that except as set forth in Section 8.14 or
Section 9.13 of the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders.

 

Section 10.06                      Invalidity.  In the event that any one or
more of the provisions contained in this Agreement or in any of the Loan
Documents to which a Grantor is a party shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or such
other Loan Document.

 

Section 10.07                      Counterparts.  This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Agreement
by signing any such counterpart.

 

Section 10.08                      Survival.  The obligations of the parties
under Section 10.03 shall survive the repayment of the Loans and the termination
of the Letters of Credit, Secured Swap Agreements, Credit Agreement and
Commitments.  To the extent that any payments on the Secured Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Instrument shall continue in full force and effect.  In such
event, each Security Instrument shall be automatically reinstated and each
Grantor shall take such action as may be reasonably requested by the
Administrative Agent and the other Secured Parties to effect such reinstatement.

 

26

--------------------------------------------------------------------------------


 

Section 10.09                      Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 10.10                      No Oral Agreements.  The Loan Documents
(other than the Letters of Credit) embody the entire agreement and understanding
between the parties and supersede all other agreements and understandings
between such parties relating to the subject matter hereof and thereof.  The
Loan Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten oral agreements between the parties.  In
the event of a conflict between the terms and conditions of this Agreement and
the terms and conditions of the Credit Agreement, the terms and conditions of
the Credit Agreement shall control.

 

Section 10.11                      Governing Law; Submission to Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 SECTIONS 12.09(b)-(d) OF THE CREDIT
AGREEMENT (GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS) ARE
HEREBY INCORPORATED HEREIN BY REFERENCE AND SHALL APPLY TO THIS AGREEMENT
MUTATIS MUTANDIS.

 

Section 10.12                      Acknowledgments.  Each Grantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Lenders.

 

(d)                                 each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the Security Instruments
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the Security Instruments; that it has in fact read this Agreement
and is fully informed and has full notice and knowledge of the terms, conditions
and effects of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement and the Security Instruments; and has received the advice of its
attorney in entering into this Agreement and the Security Instruments; and that
it recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto

 

27

--------------------------------------------------------------------------------


 

agrees and covenants that it will not contest the validity or enforceability of
any exculpatory provision of this Agreement and the Security Instruments on the
basis that the party had no notice or knowledge of such provision or that the
provision is not “conspicuous.”

 

(e)                                  each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
the Borrower, any other Grantor, the Secured Parties or any other Person or
against any collateral.  If, notwithstanding the intent of the parties that the
terms of this Agreement shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

 

Section 10.13                      Additional Grantors.  Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 8.14 of the Credit Agreement and is not a signatory hereto shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

 

Section 10.14                      Set-Off.  Each Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Administrative Agent), at
its option, to offset (i) balances held by it or by any of its Affiliates for
account of any Grantor or any Subsidiary at any of its offices, in Dollars or in
any other currency, and (ii) amounts due and payable to such Lender (or any
Affiliate of such Lender) under any Secured Swap Agreement, against any
principal of or interest on any of such Secured Party’s Loans, or any other
amount due and payable to such Secured Party hereunder, which is not paid when
due (regardless of whether such balances are then due to such Person), in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

Section 10.15                      Releases.

 

(a)                                 Release upon Payment in Full.  The grant of
a security interest hereunder and all of rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all Collateral in its
possession to the Grantors, and (ii) executed a written release or termination
statement and reassigned to the Grantors without recourse or warranty any
remaining Collateral and all rights conveyed hereby.  Upon Payment in Full, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Grantors and
declare this Agreement to be of no further force or effect.

 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise Disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then the Administrative Agent,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or

 

28

--------------------------------------------------------------------------------


 

desirable for the release of the Liens created hereby on such Collateral and the
capital stock of such Grantor.  At the request and sole expense of the Borrower,
a Grantor shall be released from its obligations hereunder in the event that all
the capital stock or other Equity Interests of such Grantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the New York UCC, no action
taken or omission to act by the Administrative Agent or the other Secured
Parties hereunder, including, without limitation, any exercise of voting or
consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Secured
Obligations or otherwise to be in full satisfaction of the Secured Obligations,
and the Secured Obligations shall remain in full force and effect, until the
Administrative Agent and the other Secured Parties shall have applied payments
(including, without limitation, collections from Collateral) towards the Secured
Obligations in the full amount then outstanding or until such subsequent time as
is provided in Section 10.15(a).

 

Section 10.16                      Reinstatement.  The obligations of each
Grantor under this Agreement (including, without limitation, with respect to the
guarantee contained in ARTICLE II and the provision of collateral herein) shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

Section 10.17                      Acceptance.  Each Grantor hereby expressly
waives notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

Section 10.18                      Effect of Amendment and Restatement.  This
Agreement amends and restates the Existing Guarantee and Collateral Agreement,
and on the date hereof the terms and conditions of this Agreement shall
supersede and replace in their entirety those of the Existing Guarantee and
Collateral Agreement, which shall be of no further force and effect.  This
Agreement does not constitute a novation of the obligations and liabilities
under the Existing Guarantee and Collateral Agreement or evidence repayment or
termination of any such obligations and liabilities.  Each Grantor acknowledges
that the Liens created by the Existing Guarantee and Collateral Agreement shall
be carried forward from the date hereof and governed by the terms and conditions
of this Agreement and have not been released or impaired in any way.

 

29

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

Mark J. Mize

 

Title:

Executive Vice President,
Chief Financial Officer and Treasurer

 

 

SIGNATURE PAGE

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN GULF STATES, LLC

 

HALCÓN OPERATING CO., INC.

 

HRC ENERGY RESOURCES (WV), INC.

 

HRC ENERGY LOUISIANA, LLC

 

HRC PRODUCTION COMPANY

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN LOUISIANA OPERATING, L.P.

 

by:    

HALCÓN GULF STATES, LLC,

 

 

its sole General Partner

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HK ENERGY, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK OIL & GAS, LLC

 

HK RESOURCES, LLC

 

THE 7711 CORPORATION

 

HALCÓN PERMIAN, LLC

 

 

 

 

 

By:

 

 

Name:

Mark J. Mize

 

Title:

Executive Vice President,
Chief Financial Officer and Treasurer

 

 

SIGNATURE PAGE

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name: Darren Vanek

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------

 